
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.21


EXECUTION COPY

FOURTH AMENDED AND RESTATED LOAN AGREEMENT
   
By and Among
   
WASHINGTON MUTUAL BANK
BANK OF AMERICA, N.A.
The Several Lenders from Time to Time Parties Hereto
as the Lenders
   
and
   
WASHINGTON MUTUAL BANK
as the Letter of Credit Issuer and the Credit Card Issuer
  
and
  
CUTTER & BUCK INC.
as the Borrower
  
and
  
WASHINGTON MUTUAL BANK
as the Administrative Agent to the Lenders, the Letter of Credit Issuer and the
Credit Card Issuer
   
Dated as of March 31, 2002

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   1  
Section 1.1
 
Certain Defined Terms.
 
1   Section 1.2   Computation of Time Periods.   9   Section 1.3   Accounting
Terms.   9
ARTICLE II AMOUNTS AND TERMS OF THE BORROWINGS
 
10  
Section 2.1
 
The Revolving Facility.
 
10   Section 2.2   The Borrowings.   10   Section 2.3   Making the Borrowings.  
15   Section 2.4   Interest Rates; Late Charges.   17   Section 2.5   Repayment.
  18   Section 2.6   Fees.   18   Section 2.7   Prepayments.   18   Section 2.8
  Payments and Computations.   19   Section 2.9   Increased Costs.   19  
Section 2.10   Illegality.   20   Section 2.11   Prepayment Indemnity; Fee.   20
  Section 2.12   Evidence of Debt.   21   Section 2.13   Collateral.   21  
Section 2.14   Use of Proceeds.   21
ARTICLE III CONDITIONS OF BORROWING
 
21  
Section 3.1
 
Conditions Precedent to Effective Date.
 
21   Section 3.2   Conditions Precedent to Each Borrowing.   22
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
23  
Section 4.1
 
Organization.
 
23   Section 4.2   Authorization.   23   Section 4.3   Financial Information.  
23   Section 4.4   Legal Effect.   23   Section 4.5   Properties.   23   Section
4.6   Hazardous Substances.   23   Section 4.7   Litigation and Claims.   23  
Section 4.8   Taxes.   23   Section 4.9   Lien Priority.   24   Section 4.10  
Binding Effect.   24   Section 4.11   Commercial Purposes.   24   Section 4.12  
Employee Benefit Plans.   24   Section 4.13   Location of The Borrower's Offices
and Records.   24   Section 4.14   Information.   24   Section 4.15   Survival
of Representations and Warranties.   24
ARTICLE V COVENANTS OF THE BORROWER
 
25  
Section 5.1
 
Affirmative Covenants.
 
25   Section 5.2   Negative Covenants.   27   Section 5.3   Financial Covenants.
  28
ARTICLE VI EVENTS OF DEFAULT
 
29  
Section 6.1
 
Events of Default.
 
29   Section 6.2   Remedies.   30

i

--------------------------------------------------------------------------------

  Section 6.3   Adjustments; Right of Set-Off.   30   Section 6.4   Cumulative
Remedies.   31   Section 6.5   Application of Payments.   31
ARTICLE VII THE ADMINISTRATIVE AGENT
 
31  
Section 7.1
 
Appointment.
 
31   Section 7.2   Delegation of Duties.   31   Section 7.3   Exculpatory
Provisions.   31   Section 7.4   Reliance by Administrative Agent.   32  
Section 7.5   Notice of Default.   32   Section 7.6   Non-Reliance on
Administrative Agent and Other Creditor Parties.   32   Section 7.7  
Indemnification.   33   Section 7.8   Administrative Agent in Its Individual
Capacity.   33   Section 7.9   Successor Administrative Agent.   33
ARTICLE VIII MISCELLANEOUS
 
33  
Section 8.1
 
Amendments.
 
33   Section 8.2   Notices.   34   Section 8.3   No Waiver; Remedies.   34  
Section 8.4   Costs and Expenses; Indemnification.   35   Section 8.5   Binding
Effect; Successors and Assigns; Participations and Assignments.   35   Section
8.6   Execution in Counterparts.   37   Section 8.7   Governing Law.   37  
Section 8.8   Mediation/Arbitration Provisions.   37   Section 8.9  
Severability.   39   Section 8.10   Entire Agreement.   39   Section 8.11  
Descriptive Headings.   39   Section 8.12   Gender, Number, Interpretation.   39
  Section 8.13   Confirmation of Security Documents.   39

ii

--------------------------------------------------------------------------------

EXHIBIT A FORM OF REVOLVING FACILITY NOTE

EXHIBIT B BORROWING BASE REPORT

EXHIBIT C FORM OF NOTICE OF BORROWING

EXHIBIT D FORM OF ASSIGNMENT AND ACCEPTANCE

EXHIBIT E COMMITMENT AMOUNTS

iii

--------------------------------------------------------------------------------


FOURTH AMENDED AND RESTATED LOAN AGREEMENT

        THIS FOURTH AMENDED AND RESTATED LOAN AGREEMENT (this "Agreement") dated
as of March 31, 2002 is made by and among CUTTER & BUCK INC., a Washington
corporation (the "Borrower"), WASHINGTON MUTUAL BANK, a Washington corporation
("Washington Mutual"), BANK OF AMERICA, N.A., a national banking association
("BofA"), the several banks and other financial institutions from time to time
parties to this Agreement (including Washington Mutual and BofA in their
respective capacities as lenders, the "Lenders"), Washington Mutual, as issuer
of letters of credit (the "Letter of Credit Issuer"), as issuer of credit cards
(the "Credit Card Issuer"), and as administrative agent (the "Administrative
Agent") in such capacity, for the Lenders, the Letter of Credit Issuer and the
Credit Card Issuer (the "Creditor Parties"). This Agreement amends and restates
in its entirety the Third Amended and Restated Loan Agreement dated as of
November 3, 2000 as modified by a Modification Agreement re Third Amended and
Restated Loan Agreement dated as of July 31, 2001 (collectively, the "Prior Loan
Agreement"), as well as the Second Amended and Restated Loan Agreement dated as
of July 28, 2000 (the "Second Loan Agreement") and the Amended and Restated Loan
Agreement dated April 28, 1999 among the Borrower, Washington Mutual (then doing
business as Western Bank) and BofA (then known as Bank of America National Trust
and Savings Association doing business as Seafirst Bank) (the "Original Loan
Agreement").

RECITALS

        The Borrower, Washington Mutual and BofA were parties to the Prior Loan
Agreement, the Second Loan Agreement and the Original Loan Agreement pursuant to
which Washington Mutual and BofA agreed to provide certain credit facilities to
the Borrower.

        The Borrower, Washington Mutual and BofA are making this Agreement for
several purposes, including the following: to recognize that the BV Line is
being paid off and eliminated; to recognize the elimination of (i) the sublimit
to accommodate Washington Mutual's direct issuance of Commercial Letters of
Credit for the account of Cutter & Buck, BV ("BV") and (ii) the Borrower's
guarantee of BV's obligations to BofA and Washington Mutual under the Prior Loan
Agreement; to reduce the Revolving Commitment amount to $35,000,000; to
recognize the elimination of the Term Commitment; to establish a Borrowing Base
for Advances and to amend certain financial covenants. The Borrower, Washington
Mutual and BofA (in their various capacities) desire to amend and restate the
Prior Loan Agreement to reflect the foregoing.

        Accordingly, the parties agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

        Section 1.1    Certain Defined Terms.    As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

        "Acceptance" means a Draft presented to the Letter of Credit Issuer and
accepted by the Letter of Credit Issuer in accordance with Section 2.2(d).

        "Account Debtor" means any Person which is or may be obligated to pay
all or any portion of any Receivable owed to Borrower.

        "Administrative Agent" has the meaning specified in the Preamble and as
referred to in Section 7.9.

        "Advance" means an advance to the Borrower pursuant to Article II, and
refers to a Floating Rate Advance or a Fixed Rate Advance (each of which shall
be a "Type" of Advance). Revolving Facility Advances may be borrowed as Floating
Rate Advances or LIBOR Rate Advances.

1

--------------------------------------------------------------------------------


        "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, either to (a) vote 20% or more of the voting
interests of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

        "Agent Bank Fee" has the meaning specified in Section 2.6(c).

        "Agreement" has the meaning specified in the Preamble.

        "Authorized Officer" means the President, any Senior Vice-President or
the Chief Financial Officer or Controller of the Borrower.

        "Benefited Lender" has the meaning specified in Section 6.3(a).

        "BofA" has the meaning specified in the Preamble.

        "Borrower" means Cutter & Buck Inc., a Washington corporation, as also
defined in the Preamble.

        "Borrowing" means a borrowing consisting of (a) the making of an
Advance, (b) the issuance of a Letter of Credit, (c) the acceptance of Drafts or
(d) the funding of risk participations pursuant to Section 2.2(b)(iii) or
2.2(c)(ii).

        "Borrowing Base" means, as of any date of determination, an amount equal
to:

(1)The sum of:

(a)an amount equal to 75% of the Net Value of Eligible Receivables, as
accurately set forth on the most recent Borrowing Base Report delivered to the
Administrative Agent; plus

(b)an amount equal to 45% of the Value of Classics Inventory, as accurately set
forth on the most recent Borrowing Base Report delivered to the Administrative
Agent; plus

(c)an amount equal to 25% of the Value of Current Season Fashion Inventory, as
accurately set forth on the most recent Borrowing Base Report delivered to the
Administrative Agent;

provided, however, that the sum of (b) and (c) above shall be limited to
$10,000,000.

(2)Minus, the sum of:

(a)The aggregate amount of all Revolving Facility Advances Outstanding; plus

(b)The aggregate amount available to be drawn under all Letters of Credit
Outstanding and any amount drawn under Letters of Credit for which the Letter of
Credit Issuer has not been reimbursed by Borrower or which has not been
converted into a Floating Rate Advance, as provided in Section 2.2(b)(vii); plus

(c)The aggregate amount of all Acceptances Outstanding which have not been paid
as provided in Section 2.2(d)(vi); plus

(d)The aggregate principal or stated amounts of Revolving Facility Advances,
Letters of Credit and Acceptances for which a Borrowing Request has been made
pursuant to Section 2.3 but which have not been disbursed or issued as of the
date of determination; plus

(e)The Credit Card sublimit of $250,000.

        "Borrowing Base Report" means a report in substantially the form of
Exhibit B hereto, or in such other form as the Administrative Agent may specify
from time to time, to be delivered by Borrower in accordance with the provisions
of this Agreement.

2

--------------------------------------------------------------------------------


        "Borrowing Request" means a request made by the Borrower to the
Administrative Agent for (a) a Borrowing or (b) the conversion or continuation
of an Advance pursuant to the terms of this Agreement and shall, if requested by
the Administrative Agent, be in the form of a Notice of Borrowing attached as
Exhibit C.

        "Business Day" means a day of the year on which banks are not required
or authorized to close in Seattle, Washington and, if the applicable Business
Day relates to any LIBOR Rate Advances, on which dealings are carried on in the
London interbank market.

        "BV" means Cutter & Buck, BV, a corporation which is a wholly owned
subsidiary of the Borrower and which is chartered in the Netherlands, as also
defined in the Preamble.

        "BV Lender" means Bank of America, N.A., acting through its Amsterdam,
Netherlands branch.

        "BV Line" means the separate line of credit established by BV Lender in
favor of BV in a maximum principal amount not exceeding $5,000,000.

        "Capital Expenditures" means expenditures in respect of the purchase or
other acquisition of fixed or capital assets that are required to be capitalized
for financial reporting purposes in accordance with GAAP.

        "Classics Inventory" means "inventory" (as that term is used in the UCC)
owned by the Borrower which consists of products that (i) are traditional in
style, (ii) are marketed and sold throughout the year and (iii) are not a part
of the Current Season Fashion Inventory.

        "Collateral" means the collateral described in the Security Agreement or
any other Loan Document at any time now or hereafter in effect between the
Borrower and the Administrative Agent, acting on behalf and for the benefit of
each of the Creditor Parties, including all items of real and personal property
in which the Administrative Agent holds a Lien to secure the credit facilities
described in this Agreement.

        "Commercial Letters of Credit" means irrevocable commercial letters of
credit issued pursuant to Section 2.2(b) from time to time by the Letter of
Credit Issuer or one of its correspondents for the account of the Borrower.

        "Commitment" means, with respect to each Lender, the dollar amount
constituting a portion of the Revolving Commitment set forth opposite such
Lender's name on Exhibit E hereof, including any recalculation thereof resulting
from an assignment of any portion of its rights and obligations under this
Agreement pursuant to Section 8.5(c).

        "Commitment Percentage" means, as to any Lender at any time, the
percentage which such Lender's Commitment then constitutes of the Revolving
Commitment.

        "Credit Card Issuer" means Washington Mutual Bank, also as defined in
the Preamble.

        "Credit Card Participant" means as to any Credit Card, each Lender other
than the Letter of Credit Issuer and BofA.

        "Credit Cards" means one or more business Visa Cards issued pursuant to
Section 2.2(c) for the account of the Borrower.

        "Creditor Parties" has the meaning specified in the Preamble.

        "Current Season Fashion Inventory" means "inventory" (as that term is
used in the UCC) owned by the Borrower which consists of products that (i) are
marketed and sold on a seasonal basis only and for a limited period of time and
(ii) are not a part of the Classic Inventory.

        "Default" has the meaning specified in the definition of "Event of
Default."

3

--------------------------------------------------------------------------------


        "Default Rate" has the meaning specified in Section 2.4(b).

        "Dollars", "dollars" or the symbol "$" means lawful money of the United
States of America denominated in United States dollars.

        "Draft" has the meaning specified in Section 2.2(d).

        "EBITDA" means, for any period, the net income or net loss of the
Borrower and its subsidiaries computed on a consolidated basis in accordance
with GAAP (but excluding extraordinary gains or losses), after restoring amounts
deducted for, without duplication, (a) interest expense, (b) taxes based upon
net income and (c) depreciation and amortization.

        "Effective Date" means March 31, 2002.

        "Eligible Receivables" means, as of any date of determination, all
Receivables of Borrower in which the Administrative Agent holds an attached,
fully perfected, first-priority security interest under the Security Documents
for the benefit of the Lenders, the Letter of Credit Issuer, the Credit Card
Issuer and which are otherwise satisfactory to the Administrative Agent in all
respects; provided, however, that Eligible Receivables do not include the
following:

          (i)  Receivables which, as of such date, have not been paid within
60 days after the due date;

        (ii)  Receivables with respect to which the Account Debtor is an
officer, employee, agent or Affiliate of Borrower;

        (iii)  Receivables which are Foreign Receivables;

        (iv)  Receivables with respect to which the Account Debtor is the United
States or any department, agency, or instrumentality thereof (unless such
Receivables have been properly assigned to the Administrative Agent for the
benefit of the Lenders, the Letter of Credit Issuer and the Credit Card Issuer
under the Federal Assignment of Claims Act of 1940 and notice of which
assignment has been given to and acknowledged by the United States in a writing
satisfactory to the Administrative Agent) or any other governmental authority or
entity;

        (v)  Receivables the amounts of which cannot be confirmed by the
Administrative Agent or with respect to which circumstances or facts exist
which, as determined in the Administrative Agent's sole discretion, would impair
or delay the collectibility of all or a portion thereof;

        (vi)  Receivables to the extent they are subject to reduction by virtue
of any claim of reduction, counterclaim, set-off, recoupment or any claim for
credits, allowances or adjustments (including discounts, disputes, rebates,
warranties and expected returns);

      (vii)  Receivables with respect to which the Account Debtor is the subject
of any bankruptcy, receivership or other Insolvency Proceeding;

      (viii)  Receivables with respect to which the Account Debtor does not have
a credit standing satisfactory to the Administrative Agent as determined in the
Administrative Agent's reasonable discretion;

        (ix)  Receivables which are subject to any Lien other than Permitted
Liens described in parts (a), (b) and (c) of the definition of "Permitted
Liens";

        (x)  Receivables with respect to which goods are placed on consignment,
guaranteed sale or other terms by reason of which the payment by the Account
Debtor may be conditional;

        (xi)  Receivables with respect to which the goods have not been shipped
or delivered, or the services have not been rendered to the Account Debtor; and

4

--------------------------------------------------------------------------------




      (xii)  Receivables represented by promissory notes or other instruments or
chattel paper which have not been indorsed and delivered to the Administrative
Agent for the benefit of the Lenders, the Letter of Credit Issuer and the Credit
Card Issuer in a manner satisfactory to the Administrative Agent.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

        "Event of Default" means any of the events specified in Section 6.1,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and "Default" shall mean any of such events,
whether or not any such requirement has been satisfied.

        "Faxed Document" has the meaning specified in Section 2.2(b)(ix).

        "Federal Funds Effective Rate" shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

        "Fixed Rate" means a LIBOR Rate.

        "Fixed Rate Advance" means a LIBOR Rate Advance.

        "Floating Rate" means, with respect to any Floating Rate Advance, a
floating rate (redetermined daily) equal to the interest rate per annum reported
as the Prime Rate in the Money Rates section of The Wall Street Journal (Western
Edition). If The Wall Street Journal ceases reporting the Prime Rate as
currently reported, the Floating Rate shall be another reasonably comparable
rate selected by the Administrative Agent.

        "Floating Rate Advance" means an Advance which bears interest at a rate
determined by reference to the Floating Rate as provided in Section 2.4(a)(i).

        "Foreign Receivables" means Receivables with respect to which the
Account Debtor is not created and existing under the laws of the United States
or of one of its states and with a principal place of business in the United
States.

        "Funded Debt" means, as of any date of determination, (a) the
Indebtedness of the Borrower under this Agreement, plus (b) any other
Indebtedness of the Borrower or its subsidiaries that (i) has a stated maturity
date in excess of one year from the date of the creation of such Indebtedness or
(ii) has a stated maturity date of one year or less from the date of creation of
such Indebtedness but is renewable or extendable at the option of the Borrower.

        "GAAP" means generally accepted accounting principles in the United
States.

        "Governing Laws" has the meaning specified in Section 8.7.

        "Indebtedness" means, with respect to any Person: (i) all items of
indebtedness or liability which would be included in determining total
liabilities as shown on the liability side of a balance sheet as of the date as
of which indebtedness is determined; (ii) indebtedness secured by any Lien on
property carried on the asset side of the balance sheet of such Person whether
or not such indebtedness shall have been assumed; (iii) any other indebtedness
or liability for borrowed money or for the deferred purchase price of property
or services for which such Person is directly or contingently liable as obligor,
guarantor, or otherwise, or in respect of which such Person otherwise assures a
creditor against loss; and (iv) any other obligations of such Person under
leases which shall have been or, pursuant to GAAP, should be recorded as capital
leases.

5

--------------------------------------------------------------------------------


        "Indemnified Parties" and "Indemnified Party" each have the meaning
specified in Section 8.4(c).

        "Indemnified Liabilities" has the meaning specified in Section 8.4(c).

        "Insolvency Proceeding" means any proceeding commenced by or against any
Person under any provision of the United States Bankruptcy Code, as amended, or
under any other bankruptcy or insolvency law, any assignment for the benefit of
creditors, or any other proceeding seeking reorganization, arrangement or other
relief from Indebtedness.

        "Interest Coverage Ratio" means, as of the last day of any fiscal
quarter, the ratio of (a) EBITDA plus the Restructuring and Asset Impairment
Charge to (b) Interest Expense, in each case for a rolling period of four
(4) consecutive fiscal quarters ending as of such date.

        "Interest Expense" means, for any period, as applied to the Borrower and
its consolidated subsidiaries, all interest expense, as determined and computed
on a consolidated basis in accordance with GAAP, but excluding any deduction for
capitalization interest.

        "Interest Period" means, for each Fixed Rate Advance, the period
beginning on the date of such Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period for a LIBOR Rate Advance shall be one, three or six months,
as selected by the Borrower in its applicable Borrowing Request; provided,
however, that:

          (i)  no Interest Period shall end after the Termination Date of a
Revolving Facility Advance; and

        (ii)  if the last day of such Interest Period would otherwise occur on a
day which is not a Business Day, such last day shall be extended to the next
succeeding Business Day, except if such Interest Period is for a LIBOR Rate
Advance and such extension would cause such last day to occur in a new calendar
month, then such last day shall occur on the next preceding Business Day.

        "Lenders" has the meaning specified in the Preamble.

        "Letter of Credit" means any letter of credit issued by the Letter of
Credit Issuer or one of its correspondents for the account of the Borrower in
accordance with the provisions of Section 2.2(b), which letter of credit shall
be: (i) in the case of a Commercial Letter of Credit, issued in connection with
the purchase of inventory by the Borrower and, in the case of a Standby Letter
of Credit, issued for such other purposes, if any, for which the Borrower has
historically obtained letters of credit or for such other purposes as are
acceptable to the Lender; (ii) denominated in United States Dollars, and
(iii) otherwise in such form as may be approved from time to time by the Letter
of Credit Issuer.

        "Letter of Credit Agreements" means, collectively, the Continuing
Agreement for Commercial Letters of Credit dated as of January 29, 1997 from the
Borrower to the Letter of Credit Issuer and the Continuing Agreement for Standby
Letters of Credit dated as of January 29, 1997 from the Borrower to the Letter
of Credit Issuer.

        "Letter of Credit Issuer" means Washington Mutual Bank, as defined in
the Preamble.

        "Letter of Credit Participant" means as to any Letter of Credit, each
Lender other than the Letter of Credit Issuer.

        "LIBOR Rate" means, with respect to any LIBOR Rate Advance for any
Interest Period, an interest rate per annum (rounded upward to the next 1/100 of
1%) reported as the London Interbank Offered Rate in the Money Rates section of
The Wall Street Journal (Western Edition) published on the Business Day next
preceding the date such LIBOR Rate Advance is made (which rate may be reported
as of an earlier date) for maturities equal to the requested Interest Period. If
The Wall Street Journal ceases reporting London Interbank Offered Rates
comparable to those currently reported, the LIBOR Rate shall be another
reasonably comparable rate selected by the Administrative Agent.

6

--------------------------------------------------------------------------------


        "LIBOR Rate Advance" means an Advance which bears interest at a rate
determined by reference to the LIBOR Rate as provided in Section 2.4(a)(ii).

        "Lien" means any mortgage, pledge, security interest, encumbrance, lien
or charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature
thereof, and the filing of or agreement to give any financing statement under
the Uniform Commercial Code of any jurisdiction).

        "Loan Documents" means this Agreement, the Notes, the Letter of Credit
Agreements, the Security Documents and all other documents, instruments and
agreements related thereto, including all documentation delivered pursuant to
Section 2.2(b)(ii).

        "Net Value" means, as of any date of determination, with respect to
Eligible Receivables, the aggregate amount remaining due and unpaid in respect
thereof.

        "Notes" means the Revolving Facility Notes.

        "Notice of Borrowing" means a written notice in the form of Exhibit C.

        "Obligations" means, collectively, as of any date of determination, any
and all obligations owing to Washington Mutual or BofA, in any of their
respective capacities under this Agreement and the other Loan Documents,
including (i) all Advances Outstanding, (ii) obligations in respect of
Acceptances Outstanding and Letters of Credit Outstanding and (iii) all
obligations in respect of Credit Cards.

        "Original Loan Agreement" has the meaning specified in the Preamble.

        "Outstanding" means, as of any date of determination, (a) with respect
to Letters of Credit, all Letters of Credit issued pursuant to Section 2.2(b),
with respect to which the full amount available to be drawn thereunder has not
been drawn and which have not expired at their stated expiration dates or
otherwise in accordance with their terms or been surrendered to the Letter of
Credit Issuer for cancellation, or (b) with respect to Advances, the principal
amount thereof remaining unpaid and owing by the Borrower. As used in connection
with Acceptances, the term "Outstanding" shall have the meaning specified in
Section 2.2(d)(v).

        "Permitted Liens" means (a) Liens securing the Obligations, (b) Liens
for taxes, assessments or similar charges either not yet due or being contested
in good faith, (c) Liens of material men, mechanics, warehousemen or carriers,
or other like Liens arising in the ordinary course of business and securing
obligations which are not yet delinquent, (d) purchase money Liens or purchase
money security interests upon or in any property acquired or held by the
Borrower in the ordinary course of business to secure Indebtedness outstanding
on the Effective Date or permitted to be incurred under Section 5.2(a),
(e) Liens which, as of the Effective Date, have been disclosed to and approved
by the Lender in writing, (f) Liens which in the aggregate constitute an
immaterial and insignificant monetary amount with respect to the net value of
the Borrower's assets, and (g) Liens granted pursuant to capital leases.

        "Person" means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture or other entity, or any governmental authority or entity.

        "Prior Loan Agreement" has the meaning specified in the Preamble.

        "Purchasing Lenders" has the meaning specified in Section 8.5(c).

        "Receivables" means all of Borrower's rights to payment arising from the
sale of products by Borrower or the provision of services by Borrower, in either
case in the ordinary course of business, whether now in existence or arising
from time to time hereafter, including rights evidenced by an

7

--------------------------------------------------------------------------------


account, account receivable, note, contract right, security agreement, chattel
paper or other evidence of indebtedness.

        "Register" has the meaning specified in Section 8.5(d).

        "Required Lenders" means, at any date, the Lenders having an aggregate
Commitment Percentage equal to 100% of the Commitment.

        "Required Tangible Net Worth" has the meaning specified in
Section 5.3(a).

        "Restructuring and Asset Impairment Charge" means a charge of
$12,000,000 before taxes of which $10,300,000 shall be reflected on the
quarterly financial statements of the Borrower for its quarter ended January 31,
2002 and $1,700,000 shall be reflected on the quarterly financial statements of
the Borrower for its quarter ended April 30, 2002.

        "Revolving Commitment" has the meaning specified in Section 2.1.

        "Revolving Facility" has the meaning specified in Section 2.1.

        "Revolving Facility Advances" means Advances by the Lenders to the
Borrower under the Revolving Facility as Floating Rate Advances or LIBOR Rate
Advances.

        "Revolving Facility Note" means the promissory note payable to the order
of each of the Lenders, in substantially the form of Exhibit A, in the amount of
such Lender's Commitment Percentage, evidencing the aggregate Indebtedness of
the Borrower to such Lender resulting from Borrowings under the Revolving
Facility.

        "Second Loan Agreement" has the meaning specified in the Preamble.

        "Security Agreement" means the Fourth Amended and Restated Security
Agreement dated the Effective Date between the Borrower and the Administrative
Agent, as secured party on behalf of the Creditor Parties.

        "Security Documents" means the Security Agreement and all other
documents, instruments and agreements (a) under which any Person grants a
security interest to the Administrative Agent on behalf and for the benefit of
the Creditor Parties for the purpose of securing the obligations of the Borrower
contained in this Agreement and the other Loan Documents, or (b) which relate to
the perfection of such a security interest.

        "Standby Letters of Credit" means irrevocable standby letters of credit
issued pursuant to Section 2.2(b) from time to time by the Letter of Credit
Issuer or one of its correspondents for the account of the Borrower.

        "Tangible Net Worth" means the sum of common stock, additional paid in
capital and retained earnings of the Borrower and its subsidiaries calculated on
a consolidated basis in accordance with GAAP.

        "Term Commitment" means a line of credit in the maximum amount of
$5,000,000 made available by Washington Mutual Bank (then doing business as
Western Bank) pursuant to the Prior Loan Agreement.

        "Term Facility" means a loan made to the Borrower pursuant to the Prior
Loan Agreement.

        "Termination Date" means August 1, 2003, unless earlier terminated
pursuant to Section 6.2.

        "Transferee" has the meaning specified in Section 8.5(f).

        "Type" has the meaning specified in the definition of "Advance".

8

--------------------------------------------------------------------------------


        "UCC" means the Uniform Commercial Code as enacted in the state of
Washington (presently Revised Code of Washington title 62A).

        "UCP" has the meaning specified in Section 8.7.

        "Unused Acceptance Sublimit" means, as of any date of determination, an
amount equal to $5,000,000 minus the sum of (a) the aggregate amount of all
Acceptances Outstanding as provided in Section 2.2(d) and (b) the aggregate
amount of Acceptances for which a Borrowing Request has been made but for which
Drafts have not been accepted by the Letter of Credit Issuer.

        "Unused Revolving Facility Commitment" means, as of any date of
determination, an amount equal to the Revolving Commitment minus the sum of:
(a) the aggregate principal amount of all Revolving Facility Advances
Outstanding, (b) the aggregate amount available to be drawn under all Letters of
Credit Outstanding and the aggregate amount drawn under Letters of Credit for
which the Letter of Credit Issuer has not been reimbursed or which has not been
converted into a Floating Rate Advance, as provided in Section 2.2(b)(vii),
(c) the aggregate amount of all Acceptances Outstanding which have not been
paid, as provided in Section 2.2(d)(vi), (d) the aggregate principal, stated or
face amounts of Revolving Facility Advances, Letters of Credit and Acceptances
for which a Borrowing Request has been made pursuant to Section 2.3(a) but which
have not been disbursed or issued as of the date of determination, and (e) the
Credit Card sublimit of $250,000.

        "Unused SLC Sublimit" means, as of any date of determination, an amount
equal to $3,000,000 minus the sum of (a) the aggregate amount available to be
drawn under all Standby Letters of Credit Outstanding and the aggregate amount
drawn under Standby Letters of Credit for which the Letter of Credit Issuer has
not been reimbursed or which has not been converted into a Floating Rate
Advance, as provided in Section 2.2(b)(vii) and (b) the aggregate stated amounts
of Standby Letters of Credit for which a Borrowing Request has been made
pursuant to Section 2.3(a) but which have not been issued as of the date of
determination.

        "Value of Classics Inventory" means, as of any date of determination,
the value of all Classics Inventory of Borrower measured at the lower of cost or
fair market value and determined in accordance with GAAP.

        "Value of Current Season Fashion Inventory" means, as of any date of
determination, the value of all Current Season Fashion Inventory of Borrower
measured at the lower of cost or fair market value and determined in accordance
with GAAP.

        "Washington Mutual" has the meaning specified in the Preamble.

        "Working Capital" means current consolidated assets of the Borrower and
its subsidiaries minus current consolidated liabilities of the Borrower and its
subsidiaries, as defined according to GAAP.

        Section 1.2    Computation of Time Periods.    In this Agreement, in the
computation of periods of time from a specified date to a later specified date:
(a) the word "from" means "from and including," (b) the words "to" and "until"
each means "to but excluding"; and (c) the word "through" means "through and
including."

        Section 1.3    Accounting Terms.    All accounting terms not
specifically defined in this Agreement shall be construed, and all accounting
procedures shall be performed, in accordance with GAAP applicable as of the date
of this Agreement, consistently applied.

9

--------------------------------------------------------------------------------


ARTICLE II

AMOUNTS AND TERMS OF THE BORROWINGS

        Section 2.1    The Revolving Facility.    Subject to the terms and
conditions of this Agreement, each Lender severally agrees to make available to
the Borrower for working capital and general corporate purposes its Commitment
Percentage of a revolving credit facility (the "Revolving Facility") in the
maximum amount of $35,000,000 (the "Revolving Commitment"), consisting of
(i) Floating Rate Advances and LIBOR Advances, (ii) Standby Letters of Credit,
(iii) Commercial Letters of Credit, (iv) Credit Cards, and (v) Acceptances;
provided, however, that:

        (a)  The aggregate stated amount of Standby Letters of Credit at any
time Outstanding may not exceed $3,000,000;

        (b)  The aggregate credit limit of all Credit Cards issued to the
Borrower may not exceed $250,000;

        (c)  The Letter of Credit Issuer shall be obligated to issue Commercial
Letters of Credit in an aggregate stated amount equal to, but not to exceed, the
full amount of the Unused Revolving Facility Commitment;

        (d)  The Letter of Credit Issuer shall be obligated to issue Standby
Letters of Credit in an aggregate stated amount equal to, but not to exceed, the
full amount of the Unused SLC Sublimit; and

        (e)  The aggregate amount of Acceptances at any time Outstanding may not
exceed $5,000,000.

        Section 2.2    The Borrowings.    

        (a)    Advances Under the Revolving Facility.    

          (i)  Each Lender agrees, on the terms and conditions set forth below,
to make its pro rata share of Advances to the Borrower from time to time on any
Business Day during the period from the Effective Date to the Termination Date
in an aggregate amount not to exceed such Lender's Commitment Percentage of the
lesser of the Unused Revolving Facility Commitment and the Borrowing Base.
Within such limits, the Borrower may request an Advance under the Revolving
Facility on any Business Day and may prepay such Advance pursuant to Section 2.7
and re-borrow under the Revolving Facility pursuant to this Section 2.2(a).

        (ii)  Each request for an Advance shall be in an amount not less than
$500,000, or an integral multiple of $100,000 in excess thereof. At no time may
LIBOR Rate Advances bearing more than four different LIBOR Rates be Outstanding.

        (b)    Issuance of Letters of Credit under the Revolving Facility.    

          (i)  The Letter of Credit Issuer agrees that it shall, on the terms
and conditions set forth below, provide Standby Letters of Credit for the
account of the Borrower; provided, however, that no Standby Letter of Credit
shall be issued if the stated amount thereof exceeds the least of the Unused
Revolving Facility Commitment, the Unused SLC Sublimit or the Borrowing Base. No
Standby Letter of Credit shall have an expiration date that is more than ninety
(90) days after the Termination Date. A Standby Letter of Credit may provide for
a single draw or a number of partial draws, as specified by the Borrower.

        (ii)  The Letter of Credit Issuer agrees that it shall, on the terms and
conditions set forth below, provide Commercial Letters of Credit for the account
of the Borrower; provided,

10

--------------------------------------------------------------------------------




however, that no Commercial Letter of Credit shall be issued if the stated
amount thereof exceeds the lesser of the Unused Revolving Facility Commitment or
the Borrowing Base. No Commercial Letter of Credit shall have an expiration date
that is more than ninety (90) days after the Termination Date. A Commercial
Letter of Credit may provide for a single draw or a number of partial draws, as
specified by the Borrower.

        (iii)  The Letter of Credit Issuer hereby grants to each Letter of
Credit Participant, and, to induce the Letter of Credit Issuer to issue Letters
of Credit hereunder, each Letter of Credit Participant hereby accepts and
purchases from the Letter of Credit Issuer, on the terms and conditions set
forth below, for such Letter of Credit Participant's own account and risk, an
undivided interest equal to such Letter of Credit Participant's Commitment
Percentage in the Letter of Credit Issuer's obligations and rights under each
Letter of Credit issued by the Letter of Credit Issuer hereunder and the amount
of each draft paid by the Letter of Credit Issuer thereunder. Each Letter of
Credit Participant unconditionally agrees with the Letter of Credit Issuer that,
if a draft is paid under any Letter of Credit issued by the Letter of Credit
Issuer for which the Letter of Credit Issuer is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such Letter of Credit
Participant shall, upon demand by the Letter of Credit Issuer, pay to the
Administrative Agent for the account of the Letter of Credit Issuer an amount
equal to such Letter of Credit Participant's Commitment Percentage of the amount
of such draft, or any part thereof, which is not so reimbursed. Any amount so
paid shall be a Borrowing hereunder.

        (iv)  If any amount required to be paid by any Letter of Credit
Participant to the Letter of Credit Issuer pursuant to Section 2.2(b)(iii), in
respect of any unreimbursed portion of any payment made by the Letter of Credit
Issuer under any Letter of Credit, is paid to the Administrative Agent for the
account of the Letter of Credit Issuer within three Business Days after the date
such payment is due, such Letter of Credit Participant shall, upon demand by the
Letter of Credit Issuer, pay to the Administrative Agent for the account of the
Letter of Credit Issuer an amount equal to the product of (a) such amount, times
(b) the Federal Funds Effective Rate, during the period from and including the
date such payment is required to the date on which such payment is immediately
available to the Administrative Agent for the account of the Letter of Credit
Issuer, times (c) a fraction the numerator of which is the number of days that
elapse during such period and the denominator of which is 360. If any such
amount required to be paid by any Letter of Credit Participant pursuant to
Section 2.2(b)(iii) is not in fact made available to the Administrative Agent
for the account of the Letter of Credit Issuer by such Letter of Credit
Participant within three Business Days after the date such payment is due, the
Letter of Credit Issuer shall be entitled to recover from such Letter of Credit
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Floating Rate Advances hereunder. A
certificate of any Letter of Credit Issuer submitted to any Letter of Credit
Participant with respect to any amounts owing under this Section 2.2(b) shall be
conclusive in the absence of manifest error.

        (v)  Whenever, at any time after the Letter of Credit Issuer has made
payment under any Letter of Credit issued by the Letter of Credit Issuer and has
received from any Letter of Credit Participant its pro rata share of such
payment in accordance with Section 2.2(b)(iii), the Letter of Credit Issuer
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise), or any payment of interest on account thereof, the
Letter of Credit Issuer will distribute to such Letter of Credit Participant its
pro rata share thereof; provided, however, that in the event that any such
payment received by the Letter of Credit Issuer shall be required to be returned
by the Letter of Credit Issuer, such Letter of

11

--------------------------------------------------------------------------------




Credit Participant shall return to the Letter of Credit Issuer the portion
thereof previously distributed by the Letter of Credit Issuer to it.

        (vi)  No Letter of Credit shall be issued unless it is issued in
accordance with the Letter of Credit Issuer's customary requirements, standards,
fees and procedures and as set forth in the Letter of Credit Agreements and the
Letter of Credit Issuer's other customary letter of credit documentation
requirements, nor if it is for a purpose not described in the definition of
"Letter of Credit" in Section 1.1.

      (vii)  The Borrower shall reimburse the Letter of Credit Issuer for any
draw on any Letter of Credit by making payment thereof to the Lender by
3:00 P.M. (Seattle time) on the date on which such draw is paid or, if any draw
is to be made pursuant to a time draft, by 3:00 P.M. (Seattle time) at least one
Business Day prior to the maturity of such time draft. Unless reimbursement is
made by 3:00 P.M. (Seattle time) on any such date, the Borrower shall be
conclusively deemed to have made a Borrowing Request requesting a Floating Rate
Advance under the Facilities to be made on such date in an amount equal to the
amount of such draw. Such a deemed Borrowing Request will be honored only if it
would have been honored if actually made by the Borrower.

      (viii)  The obligations of the Borrower to reimburse the Letter of Credit
Issuer for drawings made under each Letter of Credit shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including (it being understood that any such
payment by the Borrower shall be without prejudice to, and shall not constitute
a waiver of, any rights the Borrower might have or might acquire against the
beneficiary of the Letter of Credit as a result of the payment by the Letter of
Credit Issuer of any draft or the reimbursement by the Borrower thereof):
(A) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary of any Letter of Credit or
against the Letter of Credit Issuer, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction; (B) any lack
of validity or enforceability of any Letter of Credit or any other Loan
Document, (C) any draft, demand, certificate or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (D) any interruption, error or delay in transmission or delivery by
facsimile or any other method, (E) payment by the Letter of Credit Issuer of any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit; (F) any
other circumstances or happening whatsoever, which is similar to any of the
foregoing; or (G) the fact that any Default or Event of Default shall have
occurred and be continuing.

        (ix)  In connection with the Letters of Credit to be issued under the
Revolving Facility, the Borrower may submit communications (a "Faxed Document")
to Letter of Credit Issuer by facsimile transmission. With respect to such
facsimile transmission, the Borrower agrees as follows:

        (A)  Each such Faxed Document shall be deemed an original document and
shall be effective for all purposes as if it were an original. The Borrower
shall retain the original of any Faxed Document and shall deliver it to the
Letter of Credit Issuer on request.

        (B)  If the Borrower sends the Letter of Credit Issuer a manually signed
confirmation of a Faxed Document, the Letter of Credit Issuer shall have no duty
to compare it to the previously received Faxed Document nor shall it have any
liability or duty to act should the contents of the confirmation differ
therefrom. Any manually signed confirmation of a Faxed Document must be
conspicuously marked "previously transmitted by facsimile," and the Letter of
Credit Issuer shall not be liable for the issuance of duplicate Letters of

12

--------------------------------------------------------------------------------




Credit or amendments thereto that result from the Letter of Credit Issuer's
receipt of confirmations not so marked.

        (C)  The Borrower shall have sole responsibility for the security of
using facsimile transmissions and for any authorized or unauthorized Faxed
Document received by the Letter of Credit Issuer, purportedly on behalf of the
Borrower.

        (D)  The Borrower agrees to indemnify and hold harmless the Letter of
Credit Issuer from each and every claim, demand, liability, loss, cost or
expense (including attorneys' fees and expenses) which may arise or be created
by the Letter of Credit Issuer's acceptance of telecommunication instructions in
connection with any Letter of Credit, including facsimile instructions in
connection with any waiver of discrepancies.

        (x)  The Borrower will promptly examine each Letter of Credit issued
hereunder, any amendments thereto and all information, documents and instruments
delivered to the Borrower from time to time by the Letter of Credit Issuer or
any of its correspondents. The Borrower shall notify the Letter of Credit Issuer
within five Business Days after receipt of any of the foregoing if the Borrower
claims that the Letter of Credit Issuer has failed to comply with the Borrower's
instructions or the Letter of Credit Issuer's obligations with respect to such
Letter of Credit or has wrongfully honored or dishonored any presentation under
the Letter of Credit or if the Borrower claims any other irregularity. If the
Borrower does not so notify the Letter of Credit Issuer within such time period,
the Borrower shall be conclusively deemed to have waived, and therefore be
precluded from asserting, such claims.

        (c)    Issuance of Credit Cards under the Revolving Facility.    

          (i)  The Credit Card Issuer shall provide the Borrower with one or
more Credit Cards with an aggregate credit limit of $250,000 during the period
from the Effective Date through the Termination Date. The Borrower agrees to
execute the Credit Card Issuer's standard business card agreement and any other
documents the Credit Card Issuer may request in connection with the provision of
such Credit Cards.

        (ii)  The Credit Card Issuer hereby grants to each Credit Card
Participant, and, to induce the Credit Card Issuer to issue Credit Cards
hereunder, each Credit Card Participant hereby accepts and purchases for the
Credit Card Issuer, on the terms and conditions set forth below, for such Credit
Card Participant's own account and risk, an undivided interest equal to such
Credit Card Participant's Commitment Percentage in the Credit Card Issuer's
obligations and rights under each Credit Card issued by the Credit Card Issuer
hereunder and the amount of each draft paid by the Credit Card Issuer
thereunder. Each Credit Card Participant unconditionally agrees with the Credit
Card Issuer that, if any amounts are disbursed under any Credit Card issued by
the Credit Card Issuer for which the Credit Card Issuer is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such Credit
Card Participant shall, upon demand by the Credit Card Issuer, pay to the
Administrative Agent for the account of the Credit Card Issuer an amount equal
to such Credit Card Participant's Commitment Percentage of the amount of such
disbursement, or any part thereof, which is not so reimbursed.

        (iii)  If any amount required to be paid by any Credit Card Participant
to the Credit Card Issuer pursuant to Section 2.2(c)(ii), in respect of any
unreimbursed portion of any disbursement made by the Credit Card Issuer under
any Credit Card, is paid to the Administrative Agent for the account of the
Credit Card Issuer within three Business Days after the date such payment is
due, such Credit Card Participant shall, upon demand by the Credit Card Issuer,
pay to the Administrative Agent for the account of the Credit Card Issuer an
amount equal to the product of (a) such amount, times (b) the Federal Funds
Effective

13

--------------------------------------------------------------------------------




Rate, during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Administrative
Agent for the account of the Credit Card Issuer, times (c) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any
Credit Card Participant pursuant to Section 2.2(c)(ii) is not in fact made
available to the Administrative Agent for the account of the Credit Card Issuer
by such Credit Card Participant within three Business Days after the date such
payment is due, the Credit Card Issuer shall be entitled to recover from such
Credit Card Participant, on demand, such amount with interest thereon calculated
from such due date at the rate per annum applicable to Floating Rate Advances
hereunder. A certificate of any Credit Card Issuer submitted to any Credit Card
Participant with respect to any amounts owing under this Section 2.2(c) shall be
conclusive in the absence of manifest error.

        (iv)  Whenever, at any time after the Credit Card Issuer has made a
disbursement under any Credit Card issued by the Credit Card Issuer and has
received from any Credit Card Participant its pro rata share of such
disbursement in accordance with Section 2.2(c)(ii), the Credit Card Issuer
receives any payment related to such Credit Card (whether directly from the
Borrower or otherwise), or any payment of interest on account thereof, the
Credit Issuer will distribute to such Credit Card Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Credit Card Issuer shall be required to be returned by the Credit Card
Issuer, such Credit Card Participant shall return to the Credit Card Issuer the
portion thereof previously distributed by the Credit Card Issuer to it.

        (v)  If the balance owing on any Credit Card issued to the Borrower
under this Section 2.2(c) is more than 60 days past due, the Administrative
Agent may terminate such Credit Card.

        (d)    Issuance of Acceptances Under the Revolving Facility.    

          (i)  The Letter of Credit Issuer agrees that it shall, on the terms
and conditions hereinafter set forth, accept drafts (the "Drafts") drawn on the
Letter of Credit Issuer and submitted to it in connection with Commercial
Letters of Credit issued hereunder; provided, however, that no Draft will be
accepted if the face amount thereof exceeds the least of the Unused Revolving
Facility Commitment, the Unused Acceptance Sublimit or the Borrowing Base.

        (ii)  Each Draft presented for acceptance shall mature not later than
90 days after the date of presentation to the Letter of Credit Issuer for
acceptance; provided, however, that no Draft shall have a maturity date later
than the Termination Date unless the Letter of Credit Issuer otherwise agrees in
its sole discretion. Notwithstanding the foregoing, if any Acceptance is
Outstanding as of the Termination Date, the Borrower shall, on or before the
Termination Date, deliver to the Letter of Credit Issuer, as collateral for the
Borrower's obligations with respect to such Acceptance, immediately available
funds in an amount equal to the face amount of each such Acceptance.

        (iii)  The Borrower represents and warrants that each Draft it presents
for acceptance is an eligible Draft as determined by the Federal Reserve Bank
and complies with the Federal Reserve Act and with applicable regulations of the
Board of Governors of the Federal Reserve System of the United States governing
banker's acceptances, or any successor thereto. Without limiting the generality
of the foregoing, the Borrower represents and warrants that each Draft it
presents for acceptance and discounting results from a bona fide business
transaction and (a) will grow out of one or more transactions involving the
importation or exportation of goods; (b) will grow out of one or more
transactions involving the domestic shipment of goods; or (c) will be secured at
the time of acceptance of the Draft by warehouse

14

--------------------------------------------------------------------------------




receipts or similar documents conveying or securing title and covering readily
marketable goods. The Borrower represents and warrants that no other financing
of the transactions underlying any requested Acceptance whether characterized as
a loan, sale, or an account receivable has been obtained or will be solicited or
accepted and that no lien or security interest in or rights to the subject
matter under the underlying transaction has been or will be granted to any other
person without the Letter of Credit Issuer's prior written consent. The Borrower
further represents and warrants that (x) completion of each transaction related
to a Draft is anticipated to occur on or before the maturity date of such Draft,
(y) that the maturity of each Draft will be consistent with the period usually
and reasonably necessary to finance transactions of such kind, and (z) that no
banker's acceptances other than the Acceptance requested hereunder have been or
will be outstanding with respect to the goods covered by the Draft whose
acceptance is requested hereunder.

        (iv)  Each accepted Draft shall be held to maturity by the Letter of
Credit Issuer unless otherwise agreed by the Letter of Credit Issuer in its sole
discretion.

        (v)  The Borrower shall pay to the Letter of Credit Issuer a fee for the
issuance of each Acceptance in an amount equal to the face amount of the
Acceptance multiplied by two and three-quarters percent (2.75%) per year
(calculated on the basis of a 360-day year and the actual number of days
elapsed) for the period of time from the acceptance of the Draft creating the
Acceptance through the date on which the Borrower pays such Draft in full to the
Letter of Credit Issuer and such Acceptance shall be deemed to be "Outstanding"
for that period of time. Such fee shall be paid upon acceptance of the Draft by
the Letter of Credit Issuer. In addition, the Borrower shall pay to the Letter
of Credit Issuer all of its normal and customary charges and fees for the
issuance and administration of banker's acceptances.

        (vi)  The Borrower agrees to pay to the Letter of Credit Issuer the face
amount of each Acceptance together with all unpaid charges of and expenses paid
or incurred by the Letter of Credit Issuer in connection therewith on the
maturity date of such Acceptance. All such payments to be made by the Borrower
shall be made not later than 11:00 a.m. Seattle time on the due dates thereof
(or, if earlier, on the Termination Date) in the manner provided for repayment
of Advances under the terms of this Agreement.

      (vii)  The Letter of Credit Issuer hereby grants to each Letter of Credit
Participant, and, to induce the Letter of Credit Issuer to accept Drafts
hereunder, each Letter of Credit Participant hereby accepts and purchases from
the Letter of Credit Issuer, on the terms and conditions set forth below, for
such Letter of Credit Participant's own account and risk, an undivided interest
equal to such Letter of Credit Participant's Commitment Percentage in the Letter
of Credit Issuer's obligations and rights under each Draft accepted by the
Letter of Credit Issuer hereunder. In the event that the Borrower fails to pay
any Acceptance in full on the maturity date thereof, then each Letter of Credit
Participant shall, upon demand by the Letter of Credit Issuer, pay to the Letter
of Credit Issuer an amount equal to such Letter of Credit Participant's
Commitment Percentage multiplied by the amount of such Acceptance, or any part
thereof which is not so reimbursed. Such payments shall be made on the terms set
forth in Section 2.2(b) applicable to payments to be made by the Letter of
Credit Participants to the Letter of Credit Issuer in respect of payments on
Letters of Credit which are not timely reimbursed by the Borrower.

        Section 2.3    Making the Borrowings.    

        (a)    Procedure for Borrowings.    

        (i)    Borrowing Requests.    Each Borrowing Request for an Advance
shall be made by the Borrower to the Administrative Agent (A) in the case of
Floating Rate Advances, not later

15

--------------------------------------------------------------------------------

than 9:00 A.M. (Seattle time) on the day of the proposed Borrowing; and (B) in
the case of Fixed Rate Advances, not later than 9:00 A.M. on the third Business
Day prior to the date of the proposed Borrowing. Each Borrowing Request (A) for
the issuance of a Letter of Credit shall be made by the Borrower to the Letter
of Credit Issuer not later than 9:00 A.M. (Seattle time) on the date of the
proposed Borrowing, (B) for the issuance of a Credit Card shall be made by the
Borrower to the Credit Card Issuer not later than 9:00 A.M. on the date of the
proposed issuance of a Credit Card and (C) for the issuance of a Draft presented
for acceptance shall be made by the Borrower to the Letter of Credit Issuer not
later than 9:00 A.M. (Seattle time) on the date of the proposed Draft. Each
Borrowing Request shall be made by an Authorized Officer of the Borrower by
telephone or, if requested by the Administrative Agent, the Letter of Credit
Issuer or the Credit Card Issuer, by telecopy or personal delivery, in writing,
in substantially the form of Exhibit C hereto, fully and accurately specifying
the information required therein. Each Borrowing Request shall be accompanied by
a Borrowing Base Report dated, and accurate as of, the date submitted to the
Administrative Agent. Upon receipt by the Administrative Agent of a Borrowing
Request from the Borrower requesting either a Floating Rate Advance or a Fixed
Rate Advance under the Revolving Facility, the Administrative Agent shall
promptly notify each Lender thereof. Thereafter, each Lender shall make the
amount of its pro rata share of each Revolving Facility Advance available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 8.2 prior to 1:00 P.M. (Seattle time),
on the date of the proposed Borrowing in funds immediately available to the
Administrative Agent. Such Revolving Facility Advance shall then be made
available to the Borrower by the Administrative Agent.

        (ii)    Availability of Borrowings.    The Administrative Agent shall
make Borrowings available to the Borrower as follows:

        (A)  In the case of a Borrowing consisting of Advances, the
Administrative Agent will make such funds available to the Borrower in
immediately available funds to the account of the Borrower at Washington Mutual
Bank, Account No. 3933688258, or such other account of the Borrower as may be
approved by the Lender.

        (B)  In the case of a Borrowing consisting of the issuance of a Letter
of Credit, the Letter of Credit Issuer shall deliver the Letter of Credit to the
beneficiary thereof on the date specified in the applicable Borrowing Request.

        (C)  Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a Borrowing of a Revolving Facility Advance that such
Lender will not make the amount that would constitute such Lender's Commitment
Percentage of such Revolving Facility Advance available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the date of the Borrowing, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this Section 2.3(a)(ii)(C) shall be conclusive in the
absence of manifest error. If such Lender's Commitment Percentage of such
Revolving Facility Advance is not made available to the Administrative Agent by
such Lender within three Business Days of the date of such Borrowing, the
Administrative

16

--------------------------------------------------------------------------------




Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to Floating Rate Advances hereunder, on demand, from
the Borrower.

        (b)    Conversion and Continuation of Advances.    The Borrower may,
pursuant to a Borrowing Request (A) received by the Administrative Agent not
later than 9:00 A.M. (Seattle time) on the last day of any applicable Interest
Period for a Fixed Rate Advance, elect to convert such Fixed Rate Advance to a
Floating Rate Advance; (B) received by the Administrative Agent not later than
9:00 A.M. (Seattle time) on the third Business Day prior to the day the
conversion is to take effect, elect to convert any Floating Rate Advance to a
Fixed Rate Advance; and (C) received by the Administrative Agent not later than
9:00 A.M. (Seattle time) on the third Business Day prior to the last day of any
applicable Interest Period for a Fixed Rate Advance, elect to convert or
continue such Fixed Rate Advance at the same or another Fixed Rate. Each
Borrowing Request shall be made by an Authorized Officer of the Borrower by
telephone or, if requested by the Administrative Agent, by telecopy or personal
delivery, in writing, in substantially the form of Exhibit C hereto, fully and
accurately specifying the information required therein.

        (c)    Unavailability of Fixed Rates.    Notwithstanding any election of
a Fixed Rate Advance for an Interest Period pursuant to Section 2.3(a) or
(b) above, if:

          (i)  on or prior to the determination of the applicable interest rate
for such Advance, the Administrative Agent determines (which determination shall
be conclusive and binding) that quotations of interest rates are not being
provided in the relevant market in the relevant amount, for an Interest Period;
or

        (ii)  on or prior to the first day of an Interest Period, the
Administrative Agent determines (which determination shall be conclusive and
binding) that, as a result of conditions in or generally affecting the relevant
market, the rates of interest on the basis of which the applicable Fixed Rate is
to be computed do not accurately reflect the cost to the Lenders of making or
maintaining such Advance for such Interest Period;

then the Administrative Agent shall give the Borrower prompt notice thereof by
telephone and the election by the Borrower of a Fixed Rate Advance for such
Interest Period shall not be effective, and such Advance shall be made as a
Floating Rate Advance.

        Section 2.4    Interest Rates; Late Charges.    

        (a)    Advances.    The Borrower shall pay interest on the unpaid
principal amount of each Advance from the date of such Advance until such
principal amount is paid in full, at the following rates:

          (i)  Floating Rate Advances. Except to the extent the Borrower has
made an effective election of a Fixed Rate with respect to such Advance pursuant
to Section 2.3(a) or (b), at a rate per annum equal at all times to the Floating
Rate in effect from time to time, payable monthly on the first day of each month
while such Advance is Outstanding.

        (ii)  LIBOR Rate Advances. If the Borrower has made an effective
election of a LIBOR Rate with respect to such Advance, at a rate per annum equal
at all times during each Interest Period for such Advance to the sum of the
LIBOR Rate for the applicable Interest Period plus two and three-quarters
percent (2.75%) per annum, payable on the last day of each such Interest Period;
provided, that if the Interest Period is longer than three months, interest
shall be payable on the last day of each three-month period during such Interest
Period and on the last day of such Interest Period.

        (b)    Default Rate.    Any amount owing by the Borrower under this
Agreement or any other Loan Document which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is

17

--------------------------------------------------------------------------------

paid in full, payable on demand, at a rate per year equal at all times to the
greater of (i) the Floating Rate plus three percent (3%) and (ii) with respect
to any Fixed Rate Advance, the Fixed Rate then in effect plus three percent
(3%).

        (c)    Late Charge.    If any payment due hereunder in respect of any
Borrowing Outstanding is ten (10) days or more late, the Borrower shall be
charged two percent (2%) of such payment or $25.00, whichever is greater;
provided that no such amount shall be charged on or after the date on which the
Administrative Agent has declared all amounts owing hereunder to be due and
payable as provided in Section 6.2.

        Section 2.5    Repayment.    

        (a)    Borrowings Under the Revolving Facility.    The Borrower shall
repay the outstanding principal amount of each Revolving Facility Advance made
by the Lenders on the Termination Date, together with all accrued and unpaid
interest thereon. The Borrower shall reimburse the Letter of Credit Issuer for
all draws on each Letter of Credit as provided in Section 2.2(b)(vii).

        (b)    Borrowing Base Deficiency.    Notwithstanding anything in this
Agreement to the contrary, in the event any Borrowing Base Report delivered to
the Administrative Agent indicates that the Borrowing Base is less than zero,
Borrower shall prepay, subject to Section 2.7 and Section 2.11, within three
Business Days of the date of delivery of such Borrowing Base Report, an amount
of Advances sufficient so that, after giving effect to all such prepayments, the
Borrowing Base shall equal zero or greater. Such prepayments shall be applied,
pro rata in accordance with each Lender's Commitment Percentage, in payment of
such Advances as the Administrative Agent may determine in its sole discretion.
If, after repaying all such Advances, the Borrowing Base still equals less than
zero, Borrower shall deliver to the Administrative Agent an amount equal to the
amount by which the Borrowing Base is less than zero to be held by the
Administrative Agent (without interest to Borrower) as cash collateral for
Borrower's obligation to reimburse the Letter of Credit Issuer for draws made on
Outstanding Letters of Credit and Acceptances.

        Section 2.6    Fees.    

        (a)    Revolving Facility Fees.

          (i)  Upfront Facility Fee. On the Effective Date, the Borrower shall
pay to the Administrative Agent for the account of the Lenders a facility fee
equal to 1/4 of one percent (.25%) of the total Commitment.

        (ii)  Unused Commitment Fee. On each December 31, March 31, June 30 and
September 30, commencing June 30, 2002, the Borrower shall pay to the
Administrative Agent for the benefit of the Lenders an unused commitment fee
equal to 3/8s of one percent (.375%) per annum of the amount equal to (A) the
Commitment minus (B) the average of the aggregate principal and stated amounts
of Revolving Facility Advances and Letters of Credit Outstanding on the last day
of each month in the fiscal quarter then ended.

        (b)    Letter of Credit Fees.    The fees and charges for the issuance,
payment and administration of Letters of Credit are set forth in the Letter of
Credit Agreements.

        (c)    Administrative Agent Fee.    On the Effective Date, the Borrower
shall pay the Administrative Agent from its own account the "Agent Bank Fee" as
set forth in the letter dated March 7, 2002 from the Administrative Agent to the
Borrower.

        Section 2.7    Prepayments.    

        (a)    Optional Prepayments.    If the Borrower desires to prepay any
Advances, the Borrower shall give the Administrative Agent the same number of
Business Days' written notice required in Section 2.3(a) for a Borrowing Request
given with respect to Advances, specifying the proposed

18

--------------------------------------------------------------------------------

date and aggregate principal amount of the prepayment and the Interest Period or
Interest Periods (if any) relating to such Advances. If notice of prepayment is
given, the Borrower shall prepay the Advances comprising the same Borrowing in
whole or in part with (A) accrued interest to the date of such prepayment on the
amount prepaid and (B) in the case of Fixed Rate Advances, any amounts required
to be paid pursuant to Section 2.11.

        (b)    Mandatory Prepayments.    If, on any date of determination,
(i) the sum of (A) Revolving Facility Advances Outstanding, (B) Letters of
Credit Outstanding, (C) Acceptances Outstanding and (D) the Credit Card sublimit
of $250,000 exceeds (ii) the lesser of the Revolving Commitment or Section (1)
of the Borrowing Base definition, the Borrower shall immediately prepay a
principal amount of Revolving Facility Advances equal to such excess or, if such
a principal amount of Revolving Facility Advances is not Outstanding, deliver to
the Administrative Agent cash collateral, to hold as security for the
Obligations, in an amount equal to such excess.

        Section 2.8    Payments and Computations.    

        (a)  The Borrower shall make each payment hereunder and under the Note
not later than 11:00 A.M. (Seattle time) on the day when due in U.S. Dollars to
the Administrative Agent at 1201 Third Avenue, Suite 1000, Seattle, Washington
98101, or at such other location designated by notice from the Administrative
Agent pursuant to the notice provision of this Agreement, in immediately
available funds.

        (b)  All computations of interest and all fees pursuant to Section 2.6
shall be made by the Administrative Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Administrative Agent of an interest rate or
an increased cost or of illegality hereunder shall be presumptive evidence
thereof and binding for all purposes if made reasonably and in good faith.

        (c)  Whenever any payment hereunder or under the Notes shall be stated
to be due (or an Interest Period shall be stated to end) on a day other than a
Business Day, such payment shall be made (and such Interest Period shall end) on
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of payment of interest or fees, as the case may
be; provided, however, if such extension would cause payment of interest based
on a LIBOR Rate to be made (or an Interest Period for a Fixed Rate Advance to
end) in the next following calendar month, such payment shall be made (and such
Interest Period shall end) on the next preceding Business Day.

        Section 2.9    Increased Costs.    

        (a)  If, due to either (i) the introduction after the date of this
Agreement of or any change after the date of this Agreement (including any
change by way of imposition or increase of reserve requirements or assessments
other than those referred to in the definition of LIBOR Rate) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request issued or made after the date of this Agreement from or by
any central bank or other governmental authority (whether or not having the
force of law), in each case above, other than those referred to in
Section 2.9(b), there shall be any increase in the cost to any Lender of
agreeing to make or maintain, or of making or maintaining, Fixed Rate Advances
or there shall be any increase in the cost to the Letter of Credit Issuer of
agreeing to issue or maintain, or of issuing or maintaining any Letter of
Credit, then the Borrower shall from time to time, upon demand by such Lender or
the Letter of Credit Issuer, as the case may be, pay to such Lender or Letter of
Credit Issuer additional amounts sufficient to reimburse such Lender or the
Letter of Credit Issuer for all such increased costs. A certificate as to the
amount of such increased cost, submitted to the Borrower by such Lender or the
Letter of Credit Issuer, as the case may be, shall

19

--------------------------------------------------------------------------------

be presumptive evidence of such increased cost and binding for all purposes, if
made reasonably and in good faith.

        (b)  If either (i) the introduction after the date of this Agreement of,
or the application after the date of this Agreement as a result of phase-in or
transitional rules of, or any change after the date of this Agreement in or in
the interpretation of, any law or regulation or (ii) compliance by a Lender, the
Letter of Credit Issuer or the Credit Card Issuer with any guideline or request
issued or made after the date of this Agreement or deemed applicable after the
date hereof as a result of phase-in or transitional rules from or by any central
bank or other governmental authority (whether or not having the force of law)
affects or would affect the amount of capital required or expected to be
maintained by such Lender, the Letter of Credit Issuer or the Credit Card Issuer
and such Lender, Letter of Credit Issuer or Credit Card Issuer determine(s) that
the amount of such capital is increased by or based upon the existence of the
Revolving Commitment or its Commitment Percentage of the Revolving Commitment
(or by or based upon the making of Fixed Rate Advances or the issuance of or
obligation to issue or purchase risk participations in Letters of Credit or
Credit Cards), then, upon demand by such Lender, the Letter of Credit Issuer or
the Credit Card Issuer, the Borrower shall immediately pay to the Lender, the
Letter of Credit Issuer or the Credit Card Issuer, from time to time as
specified by the Lender, the Letter of Credit Issuer or the Credit Card Issuer,
additional amounts sufficient to compensate such Lender, the Letter of Credit
Issuer or the Credit Card Issuer in the light of such circumstances, to the
extent that such Lender, the Letter of Credit Issuer or the Credit Card Issuer
reasonably determine(s) such increase in capital to be allocable to the
maintenance of the Revolving Commitment or its Commitment Percentage of the
Revolving Commitment (or the making of Fixed Rate Advances or the issuance and
maintenance of or obligation to issue Letters of Credit or Credit Cards). A
certificate as to such amounts submitted to the Borrower by a Lender, the Letter
of Credit Issuer or the Credit Card Issuer, shall, if made reasonably and in
good faith, be presumptive evidence of such amounts and binding for all
purposes.

        Section 2.10    Illegality.    Notwithstanding any other provision of
this Agreement, if the introduction of or any change in or in the interpretation
of any law or regulation shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for a Creditor Party to
perform its obligations hereunder to make Fixed Rate Advances or to purchase
risk participations in any Letter of Credit or Credit Card, to continue to fund
or maintain such Advances hereunder, for the Letter of Credit Issuer to issue or
maintain Letters of Credit or for the Credit Card Issuer to issue or maintain
Credit Cards, such Creditor Parties may, by notice to the Borrower, suspend the
right of the Borrower to elect such Fixed Rate Advances or to request Letters of
Credit to be issued, as the case may be, and, if necessary in the reasonable
opinion of such Creditor Parties to comply with such law or regulation, Borrower
shall prepay all such Fixed Rate Advances at the latest time permitted by the
applicable law or regulation. The Borrower shall not be obligated to pay any
amount pursuant to Section 2.11 in respect of such prepayment.

        Section 2.11    Prepayment Indemnity; Fee.    If (i) due to payments
made by the Borrower pursuant to Section 2.7 or due to acceleration of the
maturity of the Notes pursuant to Section 6.2 or due to any other reason
attributable to the Borrower (but not due to any prepayment pursuant to
Section 2.10), a Lender receives payments of principal of a Fixed Rate Advance
other than on the last day of an Interest Period relating to such Advance, or
(ii) the Borrower fails to prepay any Fixed Rate Advance pursuant to a notice of
prepayment given pursuant to Section 2.7, the Borrower shall, upon demand by a
Lender, pay to the Administrative Agent on behalf of such Lender, in the case of
prepayment of LIBOR Rate Advances, any amounts required to compensate the Lender
for any additional losses, costs or expenses which it may reasonably incur as a
result of such payment or failure to prepay, including any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the Lender to fund or maintain such Advances.

20

--------------------------------------------------------------------------------


        Section 2.12    Evidence of Debt.    The Advances made by the Lenders to
the Borrower, and the obligations of the Borrower to both reimburse the Letter
of Credit Issuer for draws on Letters of Credit and reimburse the Credit Card
Issuer for disbursements made under Credit Cards, shall be evidenced by a Note
payable to the order of each Lender in a principal amount equal to such Lender's
Commitment Percentage of the Revolving Commitment. Each Lender may maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrower resulting from Advances and payments made from time
to time hereunder. In any legal action or proceeding in respect of this
Agreement or the Notes, the entries made in such account or accounts shall be
presumptive evidence of the existence and amounts of the obligations of the
Borrower therein recorded, if made reasonably and in good faith.

        Section 2.13    Collateral.    As security for the Obligations and for
the performance by the Borrower of its other obligations hereunder and under all
the other Loan Documents, the Borrower shall grant to the Administrative Agent,
on behalf of and for the benefit of each Lender, the Letter of Credit Issuer,
and the Credit Card Issuer, an attached, fully perfected, first-priority
security interest in the Collateral, subject to the terms of the Security
Agreement.

        Section 2.14    Use of Proceeds.    Proceeds of the Revolving Facility
Advances and disbursements made under Credit Cards shall be used for general
corporate purposes of the Borrower, including for repayment of any other
Advances and reimbursement of draws under Letters of Credit.

ARTICLE III

CONDITIONS OF BORROWING

        Section 3.1    Conditions Precedent to Effective Date.    The occurrence
of the Effective Date is subject to the condition precedent that the
Administrative Agent shall have received in form and substance satisfactory to
the Administrative Agent and all duly executed by the parties thereto:

        (a)  The respective Revolving Facility Notes made payable to each
Lender.

        (b)  A copy of the Articles of Incorporation of the Borrower certified
by the Secretary of State of the state of its incorporation, and a copy of the
Bylaws of the Borrower certified by its secretary.

        (c)  Certified copies of the resolutions of the Board of Directors of
the Borrower approving the Borrowings contemplated hereby and authorizing the
execution of the Loan Documents, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the Loan
Documents.

        (d)  A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign the Loan Documents and the other documents to be
delivered hereunder.

        (e)  Certificates of good standing of a recent date for the Borrower
from the Secretary of State of the state of its incorporation.

        (f)    Payment of any unpaid fees due pursuant to Section 2.6.

        (g)  The Security Documents continue in full force and effect to secure
all Obligations of the Borrower under this Agreement and any other Loan
Documents.

        (h)  The Borrower warrants and represents to the Lenders that the only
encumbrances and other matters of record affecting the Collateral as of the date
of this Agreement are those which were of record on the date the existing UCC
filings were placed of record or those which are Permitted Liens.

21

--------------------------------------------------------------------------------




        (i)    Evidence that the BV Line has been paid off and the related
facility terminated.

        (j)    Evidence that the Term Facility has been paid off and terminated.

        (k)  Such other documents or instruments as the Administrative Agent may
reasonably request.

        Section 3.2    Conditions Precedent to Each Borrowing.    The obligation
of the Lenders to make, continue or convert Revolving Facility Advances, or the
obligation of the Letter of Credit Issuer to issue Letters of Credit or the
Credit Card Issuer to issue Credit Cards, shall be subject to the following
further conditions precedent:

        (a)  On the date of a Borrowing pursuant to Section 2.3(a) or the
continuation or conversion of an Advance pursuant to Section 2.3(b), before and
immediately after giving effect thereto, the following statements shall be true
and correct, and the making by the Borrower of the applicable Borrowing Request
shall constitute its representation and warranty that on and as of the date of
such Borrowing, conversion or continuation, before and immediately after giving
effect thereto, the following statements are true and correct:

          (i)  The representations and warranties contained in Article IV of
this Agreement are correct in all material respects as though made on and as of
such date, unless such representations and warranties are expressly stated to be
made as of an earlier date;

        (ii)  The Security Documents continue in full force and effect to secure
all Obligations of the Borrower under this Agreement and any other Loan
Documents;

        (iii)  The Borrower warrants and represents to the Lenders that the only
encumbrances and other matters of record affecting the Collateral as of the date
of this Agreement are those which were of record on the date the existing UCC
filings were placed of record or those which are Permitted Liens;

        (iv)  After giving effect to (A) a requested Borrowing, conversion or
continuation of a Revolving Facility Advance, neither the Unused Revolving
Facility Commitment nor the Borrowing Base will be less than zero; (B) a
requested Borrowing of a Letter of Credit, the Unused Revolving Facility
Commitment is not less than zero; (C) a requested Borrowing consisting of a
Standby Letter of Credit, neither the Unused Revolving Facility Commitment nor
the Unused SLC Sublimit is less than zero and (D) a requested Borrowing
consisting of an Acceptance, neither the Unused Revolving Facility Commitment
nor the Unused Acceptance Sublimit is less than zero;

        (v)  No event has occurred and is continuing, or would result from such
Borrowing, conversion or continuation, which constitutes an Event of Default or
Default;

        (vi)  The most recent financial statements of the Borrower delivered
pursuant to Section 5.1(c)(i) present fairly the financial position and results
of operations of the Borrower as of the date of, and for the periods presented
in, such financial statements, and since the date of such financial statements
there has not been any material adverse change in the financial condition or
operations of the Borrower; and

      (vii)  The Borrower is in compliance with all covenants contained in
Article V of this Agreement.

        (b)  If requested by the Administrative Agent, the Borrower shall have
delivered to the Administrative Agent a Notice of Borrowing.

22

--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants as follows:

        Section 4.1    Organization.    The Borrower is a corporation which is
duly organized, validly existing, and in good standing under the laws of the
State of Washington. The Borrower has the full power and authority to own its
properties and to transact the businesses in which it is presently engaged or
presently proposes to engage. The Borrower also is duly qualified as a foreign
corporation and is in good standing in all states in which the failure to so
qualify would have a material adverse effect on its businesses or financial
condition.

        Section 4.2    Authorization.    The execution, delivery, and
performance of this Agreement and all other Loan Documents by the Borrower, to
the extent to be executed, delivered or performed by the Borrower, have been
duly authorized by all necessary action by the Borrower; do not require the
consent or approval of any other person, regulatory authority or governmental
body; and do not conflict with, result in a violation of, or constitute a
default under (a) any provision of its articles of incorporation or bylaws, or
any agreement or other instrument binding upon the Borrower or (b) any law,
governmental regulation, court decree, or order applicable to the Borrower.

        Section 4.3    Financial Information.    Each financial statement of the
Borrower supplied to the Administrative Agent truly and completely disclosed the
Borrower's financial condition as of the date of the statement, and there has
been no material adverse change in the Borrower's financial condition subsequent
to the date of the most recent financial statement supplied to the
Administrative Agent. The Borrower has no material contingent obligations except
as disclosed in such financial statements.

        Section 4.4    Legal Effect.    This Agreement constitutes, and any
instrument or agreement required hereunder to be given by the Borrower when
delivered will constitute, legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors' rights generally and to general principles of equity (whether
considered in a proceeding at law or in equity).

        Section 4.5    Properties.    Except for Permitted Liens, capital leases
and real property leases, the Borrower owns and has good title to all of the
Borrower's properties free and clear of all Liens, and has not executed any
security documents or financing statements relating to such properties. All of
the Borrower's properties are titled in the Borrower's legal name, and the
Borrower has not used, or filed a financing statement under, any other name for
at least the last five (5) years.

        Section 4.6    Hazardous Substances.    The Borrower's use of its
properties comply in all material respects with all applicable laws and
regulations relating to the environment, including all laws and regulations
relating to pollution and environmental control.

        Section 4.7    Litigation and Claims.    No litigation, claim,
investigation, administrative proceeding or similar action (including those for
unpaid taxes) against the Borrower is pending or threatened, and no other event
has occurred which may materially adversely affect the Borrower's financial
condition or properties, except for (a) litigation, claims, or other events, if
any, that have been disclosed to and acknowledged by each of the Lenders in
writing and (b) threatened or pending claims which, if adversely determined
against the Borrower, would not either individually or in the aggregate exceed
$150,000.

        Section 4.8    Taxes.    To the best of the Borrower's knowledge, all
tax returns and reports of the Borrower that are or were required to be filed,
have been filed, and all taxes, assessments and other governmental charges have
been paid in full, except those presently being or to be contested by the
Borrower in good faith in the ordinary course of business and for which adequate
reserves have been provided.

23

--------------------------------------------------------------------------------


        Section 4.9    Lien Priority.    Unless otherwise previously disclosed
to each of the Lenders in writing and except for Permitted Liens, the Borrower
has not entered into or granted any Lien, or permitted the filing or attachment
of any Lien on or affecting any of the Collateral that would be prior or that
may in any way be superior to the Administrative Agent's Lien and rights, on
behalf of the Creditor Parties, in and to such Collateral. At or prior to the
Effective Date, Borrower has granted to the Administrative Agent, on behalf of
and for the benefit of each of the Creditor Parties, an attached, fully
perfected, first-priority security interest in the Collateral, subject to the
terms of the Security Agreement.

        Section 4.10    Binding Effect.    This Agreement and all of the other
Loan Documents are binding upon the Borrower as well as upon the Borrower's
successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally and to general
principles of equity (whether considered in a proceeding at law or in equity).

        Section 4.11    Commercial Purposes.    The Borrower intends to use the
proceeds of all Advances solely for business or commercial related purposes.

        Section 4.12    Employee Benefit Plans.    Each employee benefit plan as
to which the Borrower may have any liability complies in all material respects
with all applicable requirements of law and regulations, and (a) no Reportable
Event or Prohibited Transaction (as defined in ERISA) has occurred with respect
to any such plan, (b) the Borrower has not withdrawn from any such plan or
initiated steps to do so, (c) no steps have been taken to terminate any such
plan, and (d) there are no unfunded liabilities other than those previously
disclosed to the Lenders in writing.

        Section 4.13    Location of The Borrower's Offices and Records.    The
Borrower confirms that it is an organization and has more than one place of
business. The Borrower's chief executive office remains at 2701 First Avenue,
Suite 500, Seattle, Washington 98121, except the Borrower anticipates, as of the
date of this Agreement, the relocation of its chief executive office in
September, 2002 to 701 N. 34th Street, Seattle, Washington 98103. Unless the
Borrower has designated otherwise in writing, the Borrower's chief executive
office is also the place where the Borrower keeps its records concerning the
Collateral.

        Section 4.14    Information.    All information furnished by the
Borrower to either the Administrative Agent or the Lenders for the purposes of
or in connection with this Agreement or any transaction contemplated hereby is,
and all information hereafter furnished by or on behalf of the Borrower to
either the Administrative Agent or the Lenders will be, true and accurate in
every material respect on the date as of which such information is dated or
certified; and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading.

        Section 4.15    Survival of Representations and Warranties.    The
Borrower understands and agrees that the Lenders, without independent
investigation, are relying upon the above representations and warranties in
extending the Revolving Facility to the Borrower. The Borrower further agrees
that the foregoing representations and warranties shall be continuing in nature
and shall remain in full force and effect until such time as the Borrower's
Indebtedness under this Agreement shall be paid in full, or until this Agreement
shall be terminated in the manner provided above, whichever is the last to
occur.

24

--------------------------------------------------------------------------------


ARTICLE V

COVENANTS OF THE BORROWER

        Section 5.1    Affirmative Covenants.    So long as any Obligations
remain Outstanding, the Borrower covenants and agrees that it will:

        (a)    Litigation.    Promptly inform the Administrative Agent in
writing of (i) all material adverse changes in the Borrower's financial
condition, and (ii) all existing and all threatened litigation, claims,
investigations, administrative proceedings or similar actions affecting the
Borrower which could materially affect the financial condition of the Borrower.

        (b)    Financial Records.    Maintain its books and records in
accordance with GAAP, applied on a consistent basis, and permit the
Administrative Agent or any Lender to examine and audit the Borrower's books and
records at all reasonable times upon reasonable prior notice from the
Administrative Agent or any such Lender to the Borrower.

        (c)    Reporting Requirements.    

        (i)    Financial Statements.    Furnish the Administrative Agent with,
as soon as available, but in no event later than ninety (90) days after the end
of each fiscal year, the consolidated balance sheet and consolidated statement
of income and retained earnings of the Borrower and its subsidiaries for the
year ended, audited by a certified public accountant reasonably satisfactory to
the Administrative Agent, and, as soon as available, but in no event later than
forty five (45) days after the end of each fiscal quarter, the consolidated
balance sheet and consolidated statement of income and retained earnings of the
Borrower and its subsidiaries for the period ended, prepared and certified as
correct to the best knowledge and belief by the Borrower's chief financial
officer or other officer or person acceptable to the Administrative Agent. All
financial reports required to be provided under this Agreement (A) shall be
prepared in accordance with GAAP, applied on a consistent basis, (B) certified
by the Borrower as being true and correct and (C) accompanied by a certificate
of the Borrower's chief financial officer demonstrating compliance with the
financial covenants set forth in Section 5.3.

        (ii)    Aging and Listing of Accounts Receivable.    Deliver to the
Administrative Agent within twenty (20) days after the end of each month, a
summary of the Borrower's accounts and contracts receivable aging as of the last
day of the month, which shall be net of any adjustments made at the end of that
month, all in a form acceptable to the Administrative Agent.

        (iii)    Inventory Report.    Deliver to the Administrative Agent within
twenty (20) days after the end of each month inventory reports detailing
location, amounts of raw materials and finished goods on a monthly basis,
prepared in form acceptable to the Administrative Agent.

        (iv)    Borrowing Base Report.    Deliver to the Administrative Agent
within twenty (20) days after the end of each calendar month, a Borrowing Base
Report setting forth the information therein as of the end of such calendar
month.

        (v)    Insurance Reports.    Furnish to the Administrative Agent, upon
request of the Administrative Agent, reports on each existing insurance policy
showing such information as the Administrative Agent may reasonably request,
including the following: (A) the name of the insurer; (B) the risks insured;
(C) the amount of the policy; (D) the properties insured; (E) the then current
property values on the basis of which insurance has been obtained, and the
manner of determining those values; and (F) the expiration date of the policy.

25

--------------------------------------------------------------------------------




        (vi)    Additional Information.    Furnish such additional information
and statements, lists of assets and liabilities, agings of receivables and
payables, inventory schedules, budgets, forecasts, tax returns, and other
reports with respect to the Borrower's financial condition and business
operations as the Administrative Agent may reasonably request from time to time.

        (d)    Insurance.    Maintain fire and other risk insurance, public
liability insurance, and such other Insurance as the Administrative Agent on
behalf of the Creditor Parties may require with respect to the Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies reasonably acceptable to the Administrative Agent. The Borrower, upon
request of the Administrative Agent, will deliver to the Administrative Agent
from time to time the policies or certificates of insurance in form satisfactory
to the Administrative Agent, including stipulations that coverages will not be
cancelled or diminished without at least ten (10) days' prior written notice to
the Administrative Agent. Each insurance policy also shall include an
endorsement providing that coverage in favor of the Administrative Agent on
behalf of the Creditor Parties will not be impaired in any way by any act,
omission or default of the Borrower or any other Person. In connection with all
policies covering the Collateral, the Borrower will provide the Administrative
Agent with such loss payable or other endorsements as the Administrative Agent
may require.

        (e)    Other Agreements.    Comply with all terms and conditions of all
other agreements, whether now or hereafter existing, between the Borrower and
any other party and notify the Administrative Agent immediately in writing of
any default in connection with any other such agreements that would likely have
a material adverse effect on the Borrower's business or financial condition.

        (f)    Loan Proceeds.    Use all proceeds of the Advances solely for the
Borrower's business operations, unless specifically consented to the contrary by
the Required Lenders in writing.

        (g)    Taxes, Charges and Liens.    Pay and discharge when due all of
its Indebtedness and obligations, including all assessments, taxes, governmental
charges, levies and liens, of every kind and nature, imposed upon the Borrower
or its properties, income, or profits, prior to the date on which penalties,
would attach, and all lawful claims that, if unpaid, might become a lien or
charge upon any of the Borrower's properties, income, or profits; provided
however, the Borrower will not be required to pay and discharge any such
assessment, tax, charge, levy, lien or claim so long as (i) the legality of the
same shall be contested in good faith by appropriate proceedings, and (ii) the
Borrower shall have established on its books adequate reserves with respect to
such contested assessment, tax, charge, levy, lien, or claim in accordance with
GAAP. The Borrower, upon demand of the Administrative Agent, will furnish to the
Administrative Agent evidence of payment of the assessments, taxes, charges,
levies, liens and claims and will authorize the appropriate governmental
official to deliver to the Administrative Agent at any time a written statement
of any assessments, taxes, charges, levies, liens and claims against the
Borrower's properties, income, or profits.

        (h)    Performance.    Perform and comply with all terms, conditions,
and provisions set forth in this Agreement and in the other Loan Documents in a
timely manner, and promptly notify the Administrative Agent if the Borrower
learns of the occurrence of any event which constitutes an Event of Default
under this Agreement or under any of the other Loan Documents.

        (i)    Operations.    Maintain executive and management personnel with
substantially the same qualifications and experience as the present executive
and management personnel; conduct its business affairs in a reasonable and
prudent manner and in material compliance with all applicable federal, state and
municipal laws, ordinances, rules and regulations respecting its properties,
charters, businesses and operations, including compliance with the Americans
With Disabilities Act

26

--------------------------------------------------------------------------------




and with all minimum funding standards and other requirements of ERISA and other
laws applicable to the Borrower's employee benefit plans.

        (j)    Inspection.    Permit employees or agents of the Administrative
Agent at any reasonable time to inspect any and all Collateral and the
Borrower's other properties, and to examine or audit the Borrower's books,
accounts, and records (including detailed aging reports of accounts and
contracts receivable) and to make copies and memoranda of the Borrower's books,
accounts, and records. If the Borrower now or at any time hereafter maintains
any records (including computer generated records and computer software programs
for the generation of such records) in the possession of a third party, the
Borrower, upon request of the Administrative Agent, shall notify such party to
permit the Administrative Agent free access to such records at all reasonable
times and to provide the Administrative Agent with copies of any records it may
request, all at the Borrower's expense.

        (k)    Annual Collateral Audit.    Upon request of the Administrative
Agent, permit employees or agents of the Administrative Agent to perform an
annual audit of any and all Collateral.

        (l)    Compliance Certificate.    Furnish the Administrative Agent, no
later than ninety (90) days after the end of each fiscal year and no later than
forty five (45) days after each of the first three quarters of the fiscal year,
with a certificate executed by the Borrower's chief financial officer, or other
officer or person acceptable to the Administrative Agent, certifying that the
representations and warranties set forth in this Agreement are true and correct
and further certifying that no Event of Default exists under this Agreement, in
each case as of the end of the relevant quarter or fiscal year, as applicable.

        (m)    Environmental Compliance and Reports.    Comply in all respects
with all environmental protection federal, state and local laws, statutes,
regulations and ordinances.

        (n)    Additional Assurances.    Make, execute and deliver to the
Administrative Agent such promissory notes, mortgages, deeds of trust, security
agreements, financing statements, instruments, documents and other agreements as
the Administrative Agent or its attorneys may reasonably request to evidence and
secure the Borrowings and to perfect all Liens in the Collateral.

        Section 5.2    Negative Covenants.    So long as any Obligations remain
Outstanding, the Borrower covenants and agrees that it will not:

        (a)    Indebtedness and Liens.    (i) Except for trade debt incurred in
the normal course of business and the Obligations, create, incur or assume
Indebtedness, other than capital leases, (ii) except for Permitted Liens, grant
or permit to exist any Lien on any of the Borrower's assets, or (iii) sell with
recourse any of the Borrower's accounts, except to the Lenders.

        (b)    Continuity of Operations.    (i) Engage in any business
activities substantially different than those in which the Borrower is presently
engaged, (ii) cease operations, liquidate, merge, transfer, acquire or
consolidate with any other entity, other than mergers, transfers, acquisitions
or consolidations in which the consideration has a fair market value of less
than $3,500,000.00 and the Borrower is the acquiring or surviving entity, or
(iii) change its name, dissolve or transfer or sell Collateral or other assets
out of the ordinary course of business except (A) transfers, sales or
dispositions of Collateral that is obsolete or worn out property disposed of in
the ordinary course of business and (B) other asset dispositions provided that
such other asset dispositions do not exceed $200,000.00 in the aggregate for any
fiscal year.

        (c)    Loans, Acquisitions and Guaranties.    (i) Loan, invest in or
advance money or assets, or purchase, create or acquire any interest in any
other enterprise or entity, except (A) commercial bank demand deposits and time
deposits maturing within one year, (B) marketable general obligations of the
United States or a state or marketable obligations fully guaranteed by the

27

--------------------------------------------------------------------------------




United States, (C) short-term commercial paper with the highest rating of a
generally recognized rating service, (D) loans and advances to employees in the
ordinary course of business related to expenses incurred in the ordinary course
of employment not to exceed $750,000 outstanding at any time (which total will
exclude advances to employees in the ordinary course for commissions, draws or
sample inventory), (E) bankers' acceptances, repurchase agreements, or other
investments reasonably acceptable to the Administrative Agent and (F) loans or
advances to, or investments in wholly owned subsidiaries in an amount not to
exceed $7,000,000.00 excluding costs associated with restructuring or
discontinuing the Borrower's European operations or (ii) incur any obligation as
surety or guarantor other than in the ordinary course of business.

        Section 5.3    Financial Covenants.    So long as any Obligations remain
Outstanding, the Borrower covenants and agrees that unless it receives the prior
written consent of the Required Lenders, it will:

        (a)    Tangible Net Worth.    Not permit, as of January 31, 2002 and the
last day of each fiscal quarter thereafter, Tangible Net Worth to be less than
the sum of (i) $81,870,000, plus (ii) 50% of the cumulative consolidated net
income of the Borrower for all fiscal quarters of the Borrower ending after
April 30, 2002 in which the Borrower earned net income (and excluding each
fiscal quarter in which it incurred a net loss), plus (iii) 100% of the
cumulative net cash proceeds from the sale of capital stock of the Borrower
during any fiscal quarter ending after April 30, 2002, plus (iv) 100% of the
cumulative amount of principal of any Indebtedness of the Borrower converted
into capital stock of the Borrower during any fiscal quarter ending after
April 30, 2002 (the "Required Tangible Net Worth"). In the event the
Restructuring and Asset Impairment Charge is less than forecast, the Required
Tangible Net Worth shall be increased such that actual Tangible Net Worth shall
be $1,500,000 greater than Required Tangible Net Worth as of January 31, 2002
and the last day of each fiscal quarter thereafter.

        (b)    Working Capital.    Not permit Working Capital to be less than
$65,000,000.00, as of January 31, 2002 and the last day of each subsequent
fiscal quarter occurring prior to April 30, 2003; and not permit Working Capital
to be less than $70,000,000 as of April 30, 2003 and the last day of each fiscal
quarter thereafter.

        (c)    Net Worth Ratio.    Not permit the ratio of (i) consolidated
liabilities of the Borrower and its subsidiaries (defined in accordance with
GAAP) plus consolidated liabilities in respect of outstanding letters of credit
(which include Outstanding Letters of Credit) and Outstanding Acceptances to
(ii) Tangible Net Worth to exceed 1.00 to 1.00 as of April 30, 2002 and the last
day of each fiscal quarter thereafter.

        (d)    Consolidated Net Losses.    From and after July 31, 2002, not
permit any two consecutive quarters where there is a consolidated net loss at
the end of each fiscal quarter.

        (e)    Capital Expenditures.    Not permit Capital Expenditures made
during any one fiscal year to exceed the sum of $4,000,000.00, provided,
however, that if Borrower requests modification or waiver of this provision it
is expressly agreed that the approval of the Required Lenders will not be
unreasonably withheld or delayed.

        (f)    Minimum Interest Coverage Ratio.    Not permit, at or after
April 30, 2002, the Interest Coverage Ratio to be less than 3.50 to 1.00.

28

--------------------------------------------------------------------------------




ARTICLE VI

EVENTS OF DEFAULT

        Section 6.1    Events of Default.    The following events shall
constitute events of default hereunder ("Events of Default"):

        (a)    Default on Indebtedness.    Failure of the Borrower (i) to pay
when due any principal of or interest on the Advances, (ii) to reimburse the
Letter of Credit Issuer when due for any drawing on any Letter of Credit or pay
any Draft when due, (iii) to reimburse the Credit Card Issuer when due for any
disbursement under any Credit Card, or (iv) to pay when due any other amount due
hereunder or under any of the other Loan Documents and, in the case of a failure
described in the foregoing clause (iv), the continuance thereof for a period of
five (5) days.

        (b)    Other Defaults.    Failure of the Borrower to comply with or to
perform when due any other term, obligation, covenant or condition contained in
this Agreement or in any of the other Loan Documents, or failure of the Borrower
to comply with or to perform any other term, obligation, covenant or condition
contained in any other agreement between the Creditor Parties and/or the
Administrative Agent and the Borrower and/or its subsidiaries.

        (c)    Default in Favor of Third Parties.    Default of the Borrower
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of the Borrower's property or the Borrower's ability
to repay the Borrowings or perform its obligations under this Agreement or any
of the other Loan Documents.

        (d)    False Statements.    Any warranty, representation or statement
made or furnished to the Creditor Parties and/or the Administrative Agent by or
on behalf of the Borrower under this Agreement or the other Loan Documents is
false or misleading in any material respect at the time made or furnished, or
becomes false or misleading at any time thereafter.

        (e)    Defective Collateralization.    This Agreement or any of the
other Loan Documents ceases to be in full force and effect (including failure of
the Security Agreement or any other Loan Document to create a valid and
perfected first-priority Lien in the Collateral) at any time and for any reason.

        (f)    Insolvency.    The dissolution or termination of the Borrower's
existence as a going business, the insolvency of the Borrower, the appointment
of a receiver for any part of the Borrower's property, any assignment for the
benefit of creditors, any type of creditor workout, or the commencement of any
proceeding under any bankruptcy or insolvency laws by or against the Borrower.

        (g)    Creditor or Forfeiture Proceedings.    Commencement of
foreclosure or forfeiture proceedings, whether by judicial proceeding,
self-help, repossession or any other method, by any creditor of the Borrower or
by any governmental agency, including a garnishment, attachment, or levy on or
of any of the Borrower's deposit accounts, provided, however, that the foregoing
shall not constitute an Event of Default if there is a good faith dispute by the
Borrower as to the validity or reasonableness of the claim which is the basis of
the creditor or forfeiture proceeding (other than any such proceeding instituted
by the Administrative Agent), the Borrower gives the Administrative Agent
written notice of such creditor or forfeiture proceeding and the Borrower
establishes reserves or a surety bond for such creditor or forfeiture proceeding
reasonably satisfactory to the Administrative Agent.

        (h)    Adverse Change.    A material adverse change occurs in the
Borrower's financial condition.

29

--------------------------------------------------------------------------------




        Provided, however, that none of the foregoing events (other than those
referred to in paragraph (a)) shall constitute an Event of Default hereunder if
(i) it is curable and if the Borrower has not been given a notice of a similar
default within the preceding twelve (12) months and (ii) the Borrower, after
receiving written notice from the Administrative Agent demanding cure of such
default, (A) cures the default within fifteen (15) days or (B) if the cure
requires more than fifteen (15) days, immediately initiates steps which the
Required Lenders deem in their sole discretion to be sufficient to cure the
default and thereafter continues and completes all reasonable and necessary
steps sufficient to produce compliance as soon as reasonably practical.

        Section 6.2    Remedies.    If an Event of Default shall have occurred
and be continuing, the Administrative Agent may, by notice to the Borrower,
(a) declare the obligation of the Lenders to make Advances, the obligation of
the Letter of Credit Issuer to issue Letters of Credit and accept Drafts and the
obligation of the Credit Card Issuer to issue a Credit Card to be terminated,
whereupon the same shall forthwith terminate, and (b) declare (i) the Notes and
all interest thereon, (ii) an amount equal to the stated amount of each
Outstanding Letter of Credit (notwithstanding that the obligation of the
Borrower to reimburse any draws under any such Letter of Credit may be
contingent or not matured), (iii) an amount equal to the aggregate amount of
disbursements made under any issued Credit Cards, and (iv) all other Obligations
(whether or not contingent or unmatured) to be immediately due and payable,
whereupon the Notes, all such interest, all such amounts payable with respect to
Outstanding Letters of Credit and issued Credit Cards and all such other
Obligations shall become and be immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that if an Event of
Default under Section 6.01(f) shall occur, (A) the obligation of the Lenders to
make Advances, the obligation of the Letter of Credit Issuer to issue Letters of
Credit and accept Drafts and the obligation of the Credit Card Issuer to issue
Credit Cards shall automatically be terminated and (B) the Notes, all interest
thereon, an amount equal to the stated amount of each Outstanding Letter of
Credit (notwithstanding that the obligation of the Borrower to reimburse any
draws under any such Letter of Credit may be contingent or not matured), an
amount equal to the aggregate amount of disbursements made under any issued
Credit Cards and all other Obligations (whether or not contingent or unmatured)
shall automatically become and be immediately due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

        Section 6.3    Adjustments; Right of Set-Off.    

        (a)  If any Creditor Party (a "Benefited Lender") shall at any time
receive any payment of all or part of the Obligations owing to it, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 6.1(f) and (g), or otherwise), in a greater proportion
than any such payment to or Collateral received by any other Creditor Party, if
any, in respect of the Obligations owing to each such other Creditor Party, or
interest thereon, such Benefited Lender shall purchase for cash from the other
Creditor Parties a participating interest in such portion of the Obligations
owing to each such other Creditor Party, or shall provide such other Creditor
Parties with the benefits of any such Collateral, or the proceeds thereof, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such Collateral or proceeds ratably with each of the Creditor
Parties; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

        (b)  Upon the declaration of the Obligations, as due and payable
pursuant to the provisions of Section 6.2, each Creditor Party is hereby
authorized on behalf of the Creditor Parties at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all

30

--------------------------------------------------------------------------------




deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by said Creditor Party to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the other
Loan Documents irrespective of whether or not such Creditor Party shall have
made any demand. The rights of the Creditor Parties under this Section are in
addition to other rights and remedies (including other rights of set-off) which
the Creditor Parties may have.

        Section 6.4    Cumulative Remedies.    If an Event of Default shall
occur and be continuing, the Administrative Agent on behalf of the Creditor
Parties may proceed to enforce the Loan Documents by exercising such remedies as
are available thereunder or in respect thereof under applicable law, whether for
specific performance of any covenant or other agreement contained in the Loan
Documents or in aid of the exercise of any power granted in the Loan Documents.
No remedy conferred in this Agreement or the other Loan Documents is intended to
be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or
therein or now or hereafter existing at law, in equity, by statute or otherwise.

        Section 6.5    Application of Payments.    After the occurrence and
during the continuance of an Event of Default, the Administrative Agent on
behalf of the Creditor Parties shall apply all funds received in respect of
amounts owing under this Agreement and the other Loan Documents in such order as
the Required Lenders may determine in their sole discretion notwithstanding any
instruction from the Borrower.

ARTICLE VII

THE ADMINISTRATIVE AGENT

        Section 7.1    Appointment.    Each Creditor Party hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Creditor
Party under this Agreement and the other Loan Documents, and each such Creditor
Party irrevocably authorizes the Administrative Agent, in such capacity, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Creditor Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

        Section 7.2    Delegation of Duties.    The Administrative Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

        Section 7.3    Exculpatory Provisions.    Neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates shall be (i) liable to any of the Creditor Parties for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except for its or
such Person's own gross negligence or willful misconduct) or (ii) responsible in
any manner to any of the Creditor Parties for any recitals, statements,
representations or warranties made by the Borrower or any representative thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in

31

--------------------------------------------------------------------------------


connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Creditor Party to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Borrower.

        Section 7.4    Reliance by Administrative Agent.    The Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter
telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in taking any action or in failing or refusing to take
any action under this Agreement and the other Loan Documents in accordance with
a request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Creditor Parties
and all future holders of the obligations owing by the Borrower hereunder.

        Section 7.5    Notice of Default.    The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default hereunder unless the Administrative Agent has received notice from a
Creditor Party or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a "notice of
default". In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Creditor Parties. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Creditor
Parties; provided that unless and until the Administrative Agent shall have
received such directions, and the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Creditor Parties.

        Section 7.6    Non-Reliance on Administrative Agent and Other Creditor
Parties.    Each Creditor Party expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Creditor Party.
Each Creditor Party represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Creditor Party, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and made its own decision to make Advances hereunder and enter into
this Agreement. Each Creditor Party also represents that it will, independently
and without reliance upon the Administrative Agent or any other Creditor Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Creditor Parties by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Creditor Party with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

32

--------------------------------------------------------------------------------


        Section 7.7    Indemnification.    The Creditor Parties agree to
indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Commitment Percentages in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
aggregate Advances Outstanding shall have been reduced to zero, ratably in
accordance with their Commitment Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including at any time following the
payment of the amounts owing hereunder) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Creditor Party shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Administrative
Agent's gross negligence or willful misconduct. The agreements in this
Article VII shall survive the payment of the Loans and all other amounts payable
hereunder.

        Section 7.8    Administrative Agent in Its Individual Capacity.    The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Loan Documents. With respect to the Advances made by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Creditor Party and may exercise the same as
though it were not the Administrative Agent, and the term "Creditor Party" shall
include the Administrative Agent in its individual capacity.

        Section 7.9    Successor Administrative Agent.    The Administrative
Agent may resign as Administrative Agent upon 30 days' notice to the Creditor
Parties. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Creditor Parties a successor agent for the Creditor
Parties, which successor agent shall be approved by the Borrower, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term "Administrative Agent" shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent's rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement. After any
retiring Administrative Agent's resignation as Administrative Agent, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

ARTICLE VIII

MISCELLANEOUS

        Section 8.1    Amendments.    An amendment, modification or waiver of
any provision of this Agreement or the other Loan Documents, or a consent to any
departure by the Borrower therefrom, including any amendment, modification or
waiver reducing the amount of principal of an Outstanding Advance, extending the
Termination Date or reducing the stated amount of any interest, fee or other
amount payable to any Creditor Party under this Agreement, or any amendment,
modification or waiver of any provision of this Section 8.1, or any amendment
reducing the percentage specified in the definition of "Required Lenders", or
any consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents, shall be
effective against the Creditor Parties if, but only if, it shall be in writing
and approved and signed by the Required Lenders, and then such a waiver or
consent shall be effective only in the specific instance and

33

--------------------------------------------------------------------------------

for the specific purpose for which given; provided, however, that: (a) any
amendment, modification or waiver of any provision of Article VII must be
approved by written consent of the Administrative Agent and the Required
Lenders; (b) any amendment, modification or waiver of any provision of
Section 2.2(b) must be approved by written consent of the Letter of Credit
Issuer and the Required Lenders; and (c) any amendment, modification or waiver
of any provision of Section 2.2(c) must be approved by written consent of the
Credit Card Issuer and the Required Lenders.

        Section 8.2    Notices.    Except as otherwise specifically provided in
this Agreement, all notices and other communications provided for hereunder
shall be in writing (including telecopier) and mailed, telecopied or otherwise
transmitted or delivered, as follows:

        If to the Borrower at:

Cutter & Buck Inc.
2701 First Avenue, Suite 500
Seattle, WA 98121
Attention:    Steve Lowber, Chief Financial Officer
Telecopy:    (206) 448-0589
Telephone    (206) 622-4191

        Or, based upon an anticipated change to the Borrower's chief executive
office, from and after approximately September, 2002 at:

Cutter & Buck Inc.
701 N. 34th Street
Seattle, WA 98103
Attention:    Steve Lowber, Chief Financial Officer
Telecopy:    TBA
Telephone    TBA

        If to a Lender, the Administrative Agent, the Letter of Credit Issuer,
the Credit Card Issuer, or any other Creditor Party, at the address as set forth
under its name on the signature page of this Agreement; or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other party or parties.

        All such notices and communications shall, (i) if mailed, be effective
three (3) Business Days following deposit in the United States mail, postage
prepaid; (ii) if delivered by air courier, be effective the first Business Day
following transmittal to the air courier and (iii) if telecopied, be effective
when telecopied and electronic confirmation of transmission is received, except
that notices and communications to the Administrative Agent, the Letter of
Credit Issuer or the Credit Card Issuer pursuant to Article II shall not be
effective until received by the Administrative Agent, the Letter of Credit
Issuer or the Credit Card Issuer, as the case may be. A notice received by the
Administrative Agent, the Letter of Credit Issuer or the Credit Card Issuer by
telephone pursuant to a provision of this Agreement providing for telephone
notice shall be effective if such party believes in good faith that it was given
by an Authorized Officer of the Borrower and acts pursuant thereto,
notwithstanding the absence of written confirmation.

        Section 8.3    No Waiver; Remedies.    No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, on behalf of the
Creditor Parties, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided
herein and in the other Loan Documents are cumulative and not exclusive of any
remedies provided by law.

34

--------------------------------------------------------------------------------


        Section 8.4    Costs and Expenses; Indemnification.    

        (a)    Costs of Preparation and Administration of Loan Documents.    The
Borrower agrees to pay on demand the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent in connection with the preparation,
execution and delivery of this Agreement and the other Loan Documents and the
performance of any annual audit of Collateral. In addition, the Borrower shall
pay any and all stamp and other taxes, recording fees, escrow fees, title
insurance premiums, fees for searches of public records, and all other
out-of-pocket costs and expenses payable in connection with the execution and
delivery of this Agreement and the other Loan Documents and the administration
thereof, and shall save the Administrative Agent and the Creditor Parties
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes, fees, costs and
expenses.

        (b)    Costs of Litigation.    In the event of any Default or Event of
Default under this Agreement, or in the event that any dispute arises (whether
or not such dispute is with the Borrower) relating to the interpretation,
enforcement or performance of this Agreement or any of the other Loan Documents,
the Administrative Agent and the Creditor Parties shall be entitled to collect
from the Borrower on demand all fees and expenses incurred in connection
therewith, including fees of attorneys, accountants, appraisers, environmental
inspectors, consultants, expert witnesses, arbitrators, mediators and court
reporters, subject, in circumstances other than a bankruptcy or insolvency
proceeding, to applicable law providing that the prevailing party is entitled to
be awarded its reasonable costs and attorneys' fees. Without limiting the
generality of the foregoing, the Borrower shall pay all such costs and expenses
incurred in connection with: (i) arbitration or other alternative dispute
resolution proceedings, trial court actions and appeals; (ii) bankruptcy or
other insolvency proceedings of the Borrower, any guarantor or other party
liable for any of the obligations under this Agreement or any of the other Loan
Documents, or any party having any interest in any security for any of those
obligations; (iii) judicial or nonjudicial foreclosure on, or appointment of a
receiver for, any property securing the obligations of the Borrower;
(iv) post-judgment collection proceedings; (v) all claims, counterclaims,
cross-claims and defenses asserted in any of the foregoing whether or not they
arise out of or are related to this Agreement or any other Loan Document;
(vi) all preparation for any of the foregoing; and (vii) all settlement
negotiations with respect to any of the foregoing.

        (c)    Indemnification.    The Borrower agrees to indemnify and hold
each of the Administrative Agent and the Creditor Parties and their respective
officers, directors, employees and agents (collectively, "Indemnified Parties"
and, individually, a "Indemnified Party") free and harmless from and against any
and all actions, causes of action, suits, losses, costs, liabilities, damages
and expenses (regardless of whether such Indemnified Party is a party to the
action for which indemnification hereunder is sought), including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities") incurred by
any of the Indemnified Parties as a result of, or arising out of, or relating
to, any Letter of Credit or any transaction financed or to be financed in whole
or in part out of the proceeds of any thereof or otherwise involving any
thereof, except for any such Indemnified Liabilities arising on account of the
relevant Indemnified Party's negligence or misconduct.

        Section 8.5    Binding Effect; Successors and Assigns; Participations
and Assignments.    

        (a)  This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Creditor Parties, the Administrative Agent and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Creditor Party.

        (b)  Any Lender may, in the ordinary course of its business and in
accordance with applicable law, with the consent of the Borrower (such consent
not to be unreasonably withheld), at any time

35

--------------------------------------------------------------------------------




sell to one or more banks or other entities ("Participants") participating
interests in such Lender's Commitment. In the event of any such sale by a Lender
of a participating interest to a Participant, such Lender's obligations under
this Agreement to the other parties to this Agreement shall remain unchanged,
such Lender shall remain solely responsible for the performance thereof, and the
Borrower, the Administrative Agent, the Letter of Credit Issuer, the Credit Card
Issuer and other Creditor Parties shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement and the other Loan Documents. In no event shall any Participant
under any such participation have any right to approve any amendment or waiver
of any provision of any Loan Document, or any consent to any departure by any
party of this Agreement therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, any Advance or
any fees payable hereunder, or postpone the Termination Date, in each case to
the extent subject to such participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.9, 2.11 and 8.4(c)
with respect to its participation in the Commitment and the Advances Outstanding
from time to time as if it was a Lender; provided that, no Participant shall be
entitled to receive any greater amount pursuant to any such section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

        (c)  Any Lender may, in the ordinary course of its business and in
accordance with applicable law, with the consent of the Borrower (such consent
not to be unreasonably withheld), at any time and from time to time assign to
any Lender or any Affiliate thereof or, with the consent of the Borrower, the
Letter of Credit Issuer, the Credit Card Issuer, the Administrative Agent, and
other Creditor Parties (which in each case shall not be unreasonably withheld),
to any other Person (collectively, "Purchasing Lenders") all or any part of its
rights and obligations under this Agreement and the other Loan Documents
pursuant to an Assignment and Acceptance, substantially in the form of
Exhibit D, executed by such Purchasing Lender that is not then a Lender or an
Affiliate thereof, by the Borrower, the Administrative Agent, the Letter of
Credit Issuer and the Credit Card Issuer) and delivered to the Administrative
Agent for its acceptance and recording in the Register (as defined below);
provided, that, except in the case of an assignment of all of a Lender's rights
and obligations under this Agreement, (x) the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment shall equal at
least $5,000,000 and (y) after giving effect to each such assignment, the amount
of the remaining Commitment of the assigning Lender shall equal at least
$2,000,000 (or, in each case, such lesser amount as the Borrower may consent
to). Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance, (x) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with a Commitment Percentage as set forth therein, and (y) the
transferor Lender thereunder shall to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of a
transferor Lender's rights and obligations under this Agreement, such transferor
Lender shall cease to be a party hereto). Such Assignment and Acceptance shall
be deemed to amend this Agreement to the extent, and only to the extent,
necessary to reflect the addition of such Purchasing Lender and the resulting
adjustment of Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender.

        (d)  The Administrative Agent, on behalf of the Borrower, shall maintain
at the address of the Administrative Agent referred to in Section 8.2 a copy of
each Assignment and Acceptance delivered to it and a register (the "Register")
for the recordation of the names and addresses of the Lenders and the Commitment
Percentage of, and principal amount of the Advances owing to,

36

--------------------------------------------------------------------------------




and risk participations in Letters of Credit or Credit Cards purchased by, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the percentage owner of an Advance, risk participation or other obligation
hereunder as the owner thereof for all purposes of this Agreement and the other
Loan Documents, notwithstanding any notice to the contrary. The Register shall
be available for inspection by the Borrower or any Creditor Party at any
reasonable time and from time to time upon reasonable prior notice.

        (e)  Upon its receipt of an Assignment and Acceptance executed by a
transferor Lender and a Purchasing Lender (and, in the case of a Purchasing
Lender that is not then a Lender or an Affiliate thereof, by the Borrower, the
Administrative Agent, the Letter of Credit Issuer and the Credit Card Issuer),
the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Creditor Parties and the Borrower.

        (f)    The Borrower authorizes each Lender to disclose to any
Participant or Purchasing Lender (each, a "Transferee") and any prospective
Transferee any and all financial information in such Lender's possession
concerning the Borrower and its Affiliates which has been delivered to such
Lender by or on behalf of the Borrower pursuant to this Agreement or which has
been delivered to such Lender by or on behalf of the Borrower in connection with
such Lender's credit evaluation of the Borrower and its Affiliates prior to
becoming a party to this Agreement.

        (g)  Nothing herein shall prohibit any Creditor Party from pledging or
assigning all or any portion of its Advance and its risk participation in any
Letter of Credit or Credit Card to any Federal Reserve Bank in accordance with
applicable law.

        Section 8.6    Execution in Counterparts.    This Agreement may be
executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

        Section 8.7    Governing Law.    All of the Loan Documents shall be
governed by and construed in accordance with the laws of the state of
Washington, without regard to the choice of law provisions or principles of
Washington law, except to the extent that the Uniform Commercial Code as enacted
in the state of Washington provides that the validity or perfection of any
security interests in, or remedies in respect of, any particular Collateral are
governed by the laws of a jurisdiction other than the state of Washington (the
"Governing Laws"). Except as otherwise provided in this Agreement or any of the
other Loan Documents and unless inconsistent with any provision of the Governing
Laws that cannot be waived, the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce ("UCP") as in effect from time
to time are fully incorporated herein and shall apply to all Letters of Credit
issued hereunder.

        Section 8.8    Mediation/Arbitration Provisions.    

        (a)    Policy—Mediation.    The parties hope there will be no disputes
arising out of their relationship. To that end, each commits to cooperate in
good faith and to deal fairly in performing its duties under this Agreement in
order to accomplish their mutual objectives and avoid disputes. But, if a
dispute arises, the parties agree to resolve all disputes by the following
alternate dispute resolution process: (i) the parties will seek a fair and
prompt negotiated resolution but if this is not successful, (ii) all disputes
shall be resolved by binding arbitration, provided that during this process,
(iii) at the request of either party made not later than seventy-five (75) days
after the initial arbitration demand, the parties will attempt to resolve any
dispute by nonbinding mediation

37

--------------------------------------------------------------------------------

(but without delaying the arbitration hearing date). The parties recognize that
negotiation or mediation may not be appropriate to resolve some disputes and
agree that either party may proceed with arbitration without negotiating or
mediating. The parties confirm that by agreeing to this alternate dispute
resolution process, they intend to give up their right to have any dispute
decided in court by a judge or jury.

        (b)    Binding Arbitration.    Any claim between the parties arising out
of or relating to this Agreement shall be determined by arbitration in Seattle
commenced in accordance with RCW 7.04.060; provided that the total award by a
single arbitrator (as opposed to a majority of three arbitrators) shall not
exceed $250,000, including interest, attorneys' fees and costs. If either party
demands a total award greater than $250,000, there shall be three (3) neutral
arbitrators. If the parties cannot agree on the identity of the arbitrator(s)
within ten (10) days of the arbitration demand, the arbitrator(s) shall be
selected by the American Arbitration Association (AAA) office in Seattle FROM
ITS LARGE, COMPLEX CASE PANEL (OR HAVE SIMILAR PROFESSIONAL CREDENTIALS). Each
arbitrator shall be an attorney with at least fifteen (15) years' experience in
banking or commercial law and shall reside in the Seattle metropolitan area.
Whether a claim is covered by this Agreement shall be determined by the
arbitrator(s). All statutes of limitations which would otherwise be applicable
shall apply to any arbitration hereunder.

        (c)    Procedures.    The arbitration shall be conducted in accordance
with the AAA Commercial Arbitration Rules, in effect on the date hereof, as
modified by this Agreement. Submission of dispositive motions shall be at the
discretion of arbitrator(s). As may be shown to be necessary to ensure a fair
hearing, the arbitrator(s) may authorize appropriate discovery; and may enter
pre-hearing orders regarding (without limitation) scheduling, interrogatories,
document exchange, depositions, witness and exhibit disclosure and issues to be
heard. The arbitrator(s) shall not be bound by the rules of evidence or of civil
procedure, but may consider such writings and oral presentations as reasonable
business people would use in the conduct of their day-to-day affairs, and may
require the parties to submit some or all of their case by written declaration
or such other manner of presentations as the arbitrator(s) may determine to be
appropriate.

        (d)    Hearing—Law—Appeal Limited.    The arbitrator(s) shall take such
steps as may be necessary to hold a private hearing within one hundred twenty
(120) days of the initial demand for arbitration and to conclude the hearing
within three (3) days; and the arbitrator(s)' written decision shall be made not
later than fourteen (14) calendar days after the hearing. The parties have
included these time limits in order to expedite the proceeding, but they are not
jurisdictional, and the arbitrator(s) may for good cause afford or permit
reasonable extensions or delays, which shall not affect the validity of the
award. The written decision shall contain a brief statement of the claim(s)
determined and the award made on each claim. In making the decision and award,
the arbitrator(s) shall apply applicable substantive law. Absent fraud,
collusion or willful misconduct by an arbitrator, the award shall be final, and
judgment may be entered in any court having jurisdiction thereof. The
arbitrator(s) may award injunctive relief or any other remedy available from a
judge, including the joinder of parties or consolidation of this arbitration
with any other involving common issues of law or fact or which may promote
judicial economy, and may award attorneys' fees and costs to the prevailing
party but shall not have the power to award punitive or exemplary damages. The
decision and award of the arbitrators need not be unanimous; rather, the
decision and award of two arbitrators shall be final.

        (e)    Provisional Remedies, Self-Help and Foreclosure.    In addition
to any actions taken under the preceding subparagraphs: (i) the Administrative
Agent on behalf of the Creditor Parties may exercise all rights and remedies
available under law with respect to any collateral, deposits and accounts,
including: offset, self-help, sale or other disposition of collateral,
attachment, injunction, appointment of a receiver, judicial foreclosure and
deficiency judgment or foreclosure by power of

38

--------------------------------------------------------------------------------




sale; (ii) by exercising any such rights and remedies under (i) the
Administrative Agent shall not waive the provisions of paragraphs (a) through
(d) above; (iii) any issues of law or fact which arise in connection with the
exercise by the Administrative Agent on behalf of the Creditor Parties of any
rights and remedies available to the Creditor Parties may at the Administrative
Agent's election be determined by arbitration in accordance with paragraphs
(a) through (d) above; and (iv) notwithstanding any other provision of this
Agreement, so long as an arbitration demand has not been filed or served with
respect to a claim, either party may elect to assert such claim in the small
claims department of the appropriate district court under RCW Ch. 12.40.

        Section 8.9    Severability.    Any provision of the Loan Documents that
is prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability in such jurisdiction without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties waive any provision of law which
renders any provision of any other Loan Documents prohibited or unenforceable in
any respect.

        Section 8.10    Entire Agreement.    This Agreement and the other Loan
Documents constitute the final and complete expression of the parties with
respect to the transactions contemplated by this Agreement and replace and
supersede all prior discussions, negotiations and understandings with respect
thereto. Neither this Agreement nor any term hereof nor of the other Loan
Documents may be changed, waived, discharged or terminated except as provided
herein.

        Section 8.11    Descriptive Headings.    The descriptive headings of the
various provisions of this Agreement are for convenience of reference only, do
not constitute a part hereof, and shall not affect the meaning or construction
of any provision hereof.

        Section 8.12    Gender, Number, Interpretation.    Whenever appropriate
to the meaning of this Agreement or the other Loan Documents, use of the
singular shall be deemed to refer to the plural, the use of the plural to the
singular, and pronouns of certain gender to either or both the other genders.
Whenever the word "including" is used in this Agreement, it shall be read to
mean "including but not limited to."

        Section 8.13    Confirmation of Security Documents.    The Borrower
acknowledges and agrees that each of the Security Documents continues, and will
continue, in full force and effect to secure all of the obligations of the
Borrower under this Agreement and any other Loan Documents.

        [SIGNATURE PAGES FOLLOW]

39

--------------------------------------------------------------------------------

        The parties have duly executed and delivered this Agreement as of the
date first written above.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

BORROWER:   CUTTER & BUCK INC.                                 By:              
               

--------------------------------------------------------------------------------

        Its:                

--------------------------------------------------------------------------------

                            ADMINISTRATIVE AGENT,
LETTER OF CREDIT ISSUER,
AND CREDIT CARD ISSUER:   WASHINGTON MUTUAL BANK                                
By:                              

--------------------------------------------------------------------------------

        Its:                

--------------------------------------------------------------------------------

             
 
 
Address for Notices:
1201 Third Avenue, Suite 1000
Seattle, Washington 98101
Attention:    Peter Bentley
Telecopy:    (206) 377-2575                            

40

--------------------------------------------------------------------------------

OTHER CREDITOR PARTIES:   WASHINGTON MUTUAL BANK                                
By:                              

--------------------------------------------------------------------------------

        Its:                

--------------------------------------------------------------------------------

             
 
 
Address for Notices:
1201 Third Avenue, Suite 1000
Seattle, Washington 98101
Attention:    Peter Bentley
Telecopy:    (206) 377-2575                                 BANK OF AMERICA,
N.A.                                 By:                              

--------------------------------------------------------------------------------

        Its:                

--------------------------------------------------------------------------------

             
 
 
Address for Notices:
Bank of America
NW Commercial Banking
WA 1-501-35-01
800 5th Avenue, Floor 35
Seattle, WA 98104
Attention:    Luke Bienfang
Telecopy:    (206) 585-1794

41

--------------------------------------------------------------------------------




EXHIBIT A


        FOURTH AMENDED AND RESTATED REVOLVING CREDIT FACILITY NOTE

        Seattle, Washington
March    , 2002

        For value received, CUTTER & BUCK INC. (the "Borrower") promises to pay
to the order of [NAME OF LENDER] (the "Lender") the unpaid principal amount of
all Borrowings made by the Lender to the Borrower under the Revolving Facility
pursuant to that certain Fourth Amended and Restated Loan Agreement dated as of
March 31, 2002 (as the same may be amended and modified from time to time, the
"Loan Agreement") by and among the Borrower, the Lender, the several lenders
also party thereto (the "Lenders"), WASHINGTON MUTUAL BANK, as letter of credit
issuer and as credit card issuer, and WASHINGTON MUTUAL BANK, as administrative
agent to the foregoing parties (in such capacity, the "Administrative Agent"),
on the dates and in the amounts provided in the Loan Agreement. The Borrower
promises to pay interest on the unpaid principal amount of all Borrowings under
the Revolving Facility on the dates and at the rate or rates provided for in the
Loan Agreement. Interest on any overdue principal of and, to the extent
permitted by law, overdue interest on the principal amount hereof shall bear
interest at the Default Rate, as provided for in the Loan Agreement. All such
payments of principal of and interest on any Borrowing shall be made as provided
in the Loan Agreement.

        All Borrowings and the Interest Periods and the interest rates from time
to time applicable thereto, and all payments of the principal thereof shall be
recorded by the Lender in accordance with its usual practices; provided, that
the failure of the Lender to make any such recordation shall not affect the
obligations of the Borrower hereunder or under the Loan Agreement.

        The Borrower hereby waives diligence, presentment, demand, protest and,
except for notices required to be given pursuant to the Loan Agreement, notice
of any kind whatsoever. The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

        This Note amends and restates in its entirety and, as so amended and
restated, continues the Third Amended and Restated Revolving Credit Facility
Note dated November 3, 2000, the Second Amended and Restated Revolving Credit
Facility Note dated July 28, 2000, and the Amended and Restated Revolving Credit
Facility Note dated April 28, 1999, each made by the Borrower to the order of
the Lender. This Note is one of the Notes referred to in the Loan Agreement.
Capitalized terms used in this Note without definition have the meanings
assigned to them in the Loan Agreement. Reference is made to the Loan Agreement
for provisions for the optional prepayment and the repayment hereof and the
acceleration of the maturity hereof. This Note is governed by the laws of the
State of Washington.

        The Loan Agreement, among other things, amends and restates in its
entirety and, as so amended and restated, continues the Third Amended and
Restated Loan Agreement dated as of November 3, 2000 as modified by a
Modification Agreement re Third Amended and Restated Loan Agreement dated as of
July 31, 2001 (collectively, the "Prior Loan Agreement"), as well as the Second
Amended and Restated Loan Agreement dated as of July 28, 2000 (the "Second Loan
Agreement") and the Amended and Restated Loan Agreement dated as of April 28,
1999, between the Borrower, the Administrative Agent, WASHINGTON MUTUAL BANK
(then doing business as Western Bank) and BANK OF AMERICA, N.A. (formerly known
as Bank of America National Trust and Savings Association doing business as
Seafirst) (the "Original Loan Agreement"). The indebtedness of the Borrower
evidenced by this Note includes the indebtedness of the Borrower resulting from
Borrowings made by the Lender to the Borrower from time to time pursuant to the
Loan Agreement and the

A-1

--------------------------------------------------------------------------------


indebtedness of the Borrower resulting from loans previously made by the Lender
to the Borrower under the Prior Loan Agreement, the Second Loan Agreement or the
Original Loan Agreement.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

    CUTTER & BUCK INC.                                 By                

--------------------------------------------------------------------------------

        Its                

--------------------------------------------------------------------------------

A-2

--------------------------------------------------------------------------------



EXHIBIT B

BORROWING BASE REPORT

Date of this report:                        

        CUTTER & BUCK INC., a Washington corporation ("Borrower") hereby
certifies that set forth below is a true and correct calculation of the
Borrowing Base under the terms of the Fourth Amended and Restated Loan Agreement
(the "Loan Agreement") dated as of March 31, 2002 by and among Borrower,
WASHINGTON MUTUAL BANK, a Washington corporation ("Washington Mutual"), BANK OF
AMERICA, N.A., a national banking association ("BofA"), the several banks and
other financial institutions from time to time party thereto (including
Washington Mutual and BofA in their respective capacities as lenders, the
"Lenders"), Washington Mutual, as issuer of letters of credit (the "Letter of
Credit Issuer") and as issuer of credit cards (the "Credit Card Issuer") and as
administrative agent (the "Administrative Agent") in such capacity, for the
Lenders, the Letter of Credit Issuer and the Credit Card Issuer. Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Credit Agreement.

BORROWING BASE

A.   CALCULATIONS REGARDING NET VALUE OF ELIGIBLE COLLATERAL      
 
 
(1)
 
Eligible Receivables
 
 
 
 
 
 
 
(a)
 
Receivables at the date of this Report
 
$
 
 
 
 
 
(b)
 
Less Receivables which are not Eligible Receivables as defined in Section 1.1 of
the Loan Agreement
 
$
 
 
 
 
 
(c)
 
Net Value of Eligible Receivables (Item (a) minus Item (b))
 
$
          (d)   Receivables Utilization Amount (75% of Item (c))   $            
              (2)   Inventory      
 
 
 
 
(a)
 
Classics Inventory at the date of this Report (per Schedule 1 attached hereto)
 
$
 
 
 
 
 
(b)
 
Current Season Fashion Inventory at the date of this Report (per Schedule 2
attached hereto)
 
$
 
 
 
 
 
(c)
 
Value of Classics Inventory (as defined in Section 1.1 of the Loan Agreement)
 
$
 
 
 
 
 
(d)
 
Value of Current Season Fashion Inventory (as defined in Section 1.1 of the Loan
Agreement)
 
$
 
 
 
 
 
(e)
 
Classics Inventory Utilization Amount (45% of Item (c))
 
$
 
 
 
 
 
(f)
 
Current Season Fashion Inventory Utilization Amount (25% of Item (d))
 
$
 
 
 
 
 
(g)
 
Total Inventory Utilization Amount (sum of Items A(2)(e) and A(2)(f) not to
exceed $10,000,000
 
$
                          (3)   Gross Borrowing Base      
 
 
 
 
(a)
 
Item A(1)(d) plus Item A(2)(g)
 
$
                     

B-1

--------------------------------------------------------------------------------

B.   CALCULATIONS REGARDING DEBT      
 
 
(1)
 
Total Advances Outstanding
 
$
 
 
 
(2)
 
Total Stated Amount of Letters of Credit Outstanding and Acceptances Outstanding
 
$
 
 
 
(3)
 
Total amount of Advances, Acceptances and Letters of Credit with respect to
which a Borrowing Request has been made but which have not, as of the date
hereof, been disbursed or issued
 
$
 
 
 
(4)
 
The Credit Card sublimit ($250,000)
 
$
 
 
 
(5)
 
Total Debt (sum of Items B(1), (2), (3) and (4))
 
$
                      C.   BORROWING BASE           Item A(3)(a) minus Item
B(5))   $  

        Borrower hereby certifies to the Administrative Agent, the Lenders, the
Letter of Credit Issuer and the Credit Card Issuer that (a) all representations
and warranties set forth in Article IV of the Loan Agreement are true and
correct as though made on and as of the date hereof unless expressly stated to
be made as of an earlier date, (b) Borrower is in full compliance with all
covenants set forth in Articles V and VI of the Loan Agreement, and (c) no
Default or Event of Default has occurred and is continuing.

    CUTTER & BUCK INC.               By            

--------------------------------------------------------------------------------

    Its            

--------------------------------------------------------------------------------

B-2

--------------------------------------------------------------------------------


Schedule 1 to Borrowing Base Report

Classics Inventory—See attached data


B-3

--------------------------------------------------------------------------------


Schedule 2 to Borrowing Base Report

Current Season Fashion Inventory—See attached data


B-4

--------------------------------------------------------------------------------




EXHIBIT C

NOTICE OF BORROWING


Washington Mutual Bank, as Administrative Agent
1201 Third Avenue, Suite 1000
Seattle, Washington 98101

Attention:   , 20    

        The undersigned CUTTER & BUCK INC. (the "Borrower") refers to the Fourth
Amended and Restated Loan Agreement dated as of March 31, 2002 (the "Loan
Agreement") (capitalized terms used herein and not otherwise defined have the
meanings given to them in the Loan Agreement), by and among the Borrower,
WASHINGTON MUTUAL BANK, BANK OF AMERICA, N.A., and the several banks and other
financial institutions from time to time parties thereto (including Washington
Mutual Bank and Bank of America, N.A. in their respective capacities as lenders,
the "Lenders"), WASHINGTON MUTUAL BANK, as letter of credit issuer and credit
card issuer, and WASHINGTON MUTUAL BANK, as administrative agent for the
Creditor Parties. The Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.3(a) or (b) of the Loan Agreement, as the case may be, that the
undersigned hereby requests an Advance, the issuance of a Letter of Credit, the
issuance of an Acceptance or the issuance of a Credit Card, or the continuation
or conversion of an Advance Outstanding under the Loan Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
"Proposed Borrowing") or conversion or continuation as required by
Section 2.3(a) or (b) of the Loan Agreement, as the case may be:

        ADVANCES.    If the Proposed Borrowing consists of an Advance:

1.The Business Day of the Proposed Borrowing is                        20    .

2.The Proposed Borrowing is a Revolving Facility Advance

3.The Type of Advance comprising the Proposed Borrowing is a [Floating Rate
Advance] [LIBOR Rate Advance].

4.The amount of the Proposed Borrowing is $                        .

5.The Interest Period for the Proposed Borrowing (if it is a LIBOR Rate Advance)
is                        .

        LETTER OF CREDIT.    If the Proposed Borrowing consists of the issuance
of a Letter of Credit:

1.The Business Day on which the Letter of Credit is to be issued
is                        , 20    .

2.The Letter of Credit is a [Commercial Letter of Credit] [Standby Letter of
Credit].

3.The stated amount and expiration date of the Letter of Credit are
$                        , and 20    .

4.The name and address of the beneficiary of the Letter of Credit are:

5.Other terms of the Letter of Credit will be as set forth in the Application
relating thereto.

        ACCEPTANCE.    If the Proposed Borrowing consists of the issuance of an
Acceptance:

1.The Business Day on which the related Draft is to be accepted
is                        , 20    .

2.The amount of the Draft is $                        .

C-1

--------------------------------------------------------------------------------



        CONVERSION/CONTINUATION.    If the Borrower elects to continue or
convert an Advance:

1.The Business Day of the proposed conversion/continuation
is                        , 20    .

2.The Advance being converted or continued is a Revolving Facility Advance.

3.The Advance being converted or continued currently is a [Floating Rate
Advance] [LIBOR Rate Advance].

4.The Advance will be converted to or continued as a [Floating Rate Advance]
[Fixed Rate Advance].

5.The amount of the Advance being converted or continued is
$                        .

6.The Interest Period for the continued or converted Advance (to the extent that
it will be a LIBOR Rate Advance) is                        .

        CERTIFICATIONS.    The undersigned hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Borrowing or on the date of the proposed conversion or continuation, as
the case may be, before and immediately after giving effect thereto:

        (A)  The representations and warranties contained in Article IV of the
Loan Agreement are correct as though made on and as of such dates, unless such
representations and warranties are expressly stated to be made as of an earlier
date.

        (B)  The most recent financial statements of the Borrower delivered
pursuant to Section 5.1(c)(i) of the Loan Agreement present fairly the financial
position and results of operations of the Borrower as of the date of and for the
periods presented in such financial statements, and since the date of such
financial statements delivered by the Borrower pursuant to
Section 5.1(c)(i) there has not been any material adverse change in the
financial condition or operations of the Borrower.

        (C)  The Borrower is in full compliance with all covenants contained in
Article V of the Loan Agreement.

        (D)  No event has occurred and is continuing, or would result from such
Proposed Borrowing or proposed conversion or continuation, which constitutes an
Event of Default or a Default under the Loan Agreement.

        (E)  After giving effect to the Proposed Borrowing or the proposed
continuation or conversion of an Advance, none of the Borrowing Base, the Unused
Revolving Facility Commitment, the Unused Acceptance Sublimit or the Unused SLC
Sublimit will be less than zero.

    Very truly yours,                   CUTTER & BUCK INC.


 
 
 
 
 
      By:                              

--------------------------------------------------------------------------------

        Its:                

--------------------------------------------------------------------------------

C-2

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF ASSIGNMENT AND ACCEPTANCE


        Reference is made to the Fourth Amended and Restated Loan Agreement
dated as of March 31, 2002, which amends and restates in its entirety the Third
Amended and Restated Loan Agreement dated as of November 3, 2000 as modified by
a Modification Agreement re Third Amended and Restated Loan Agreement dated as
of July 31, 2001, as well as the Second Amended and Restated Loan Agreement
dated as of July 28, 2000 and the Amended and Restated Loan Agreement dated as
of April 28, 1999 (as the same may be further amended, supplemented or otherwise
modified from time to time, the "Loan Agreement"), by and among Cutter &
Buck Inc. (the "Borrower"), WASHINGTON MUTUAL BANK, BANK OF AMERICA, N.A., and
the several banks and other financial institutions from time to time parties
thereto (including Washington Mutual Bank and Bank of America, N.A. in their
respective capacities as lenders, the "Lenders"), WASHINGTON MUTUAL BANK, as
letter of credit issuer and credit card issuer, and WASHINGTON MUTUAL BANK, as
administrative agent (the "Administrative Agent") in such capacity, for the
Creditor Parties. Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement.

                                (the "Assignor") and                        (the
"Assignee") agree as follows:

1.The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), an interest (the "Assigned Interest"), as specified on
SCHEDULE 1, in and to the Assignor's rights and obligations under the Loan
Agreement with respect to the revolving facility contained in the Loan Agreement
as are set forth on SCHEDULE 1 (individually, an "Assigned Facility";
collectively, the "Assigned Facilities"), in a principal amount for each
Assigned Facility as set forth on SCHEDULE 1.

2.The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Loan Agreement or
any of the other Loan Documents or any other instrument or document furnished
pursuant hereto or thereto.

3.The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Loan Agreement, together with copies of the financial statements
delivered pursuant to Section 5.1(c) thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent,
the Letter of Credit Issuer or the Credit Card Issuer, or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto;

D-1

--------------------------------------------------------------------------------

(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Loan Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender.

4.The effective date of this Assignment and Acceptance shall
be                                    ,             (the "Effective Date").
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Loan Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5.Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

6.From and after the Effective Date, (a) the Assignee shall be a party to the
Loan Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Loan Agreement.

7.This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of Washington.

8.This Assignment and Acceptance may be executed by one or more of the parties
to this Assignment and Acceptance on any number of separate counterparts
(including by facsimile transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

D-2

--------------------------------------------------------------------------------

SCHEDULE I
TO ASSIGNMENT AND ACCEPTANCE
RELATING TO THE FOURTH AMENDED AND RESTATED LOAN AGREEMENT,
DATED AS OF MARCH 31, 2002
AMONG
CUTTER &BUCK INC.,
THE CREDITOR PARTIES NAMED THEREIN
AND
WASHINGTON MUTUAL BANK,
AS AGENT FOR THE CREDITOR PARTIES
(IN SUCH CAPACITY, THE "ADMINISTRATIVE AGENT")


 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
  Name of Assignor:          
Name of Assignee:
 
 
 
 
 
Effective Date of Assignment:
 
 
 
 
 
Credit Facility Assigned

--------------------------------------------------------------------------------


 
Principal Amount Assigned

--------------------------------------------------------------------------------


 
Commitment Percentage Assigned(1)

--------------------------------------------------------------------------------


 
 
 
$
 
.
%

[NAME OF ASSIGNEE]   [NAME OF ASSIGNOR]               By       By        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:   Name: Title:   Title:

--------------------------------------------------------------------------------

(1)Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

Schedule I-1

--------------------------------------------------------------------------------

Accepted for Recordation in the Register:   Consented To:(2)              
Washington Mutual Bank, as Administrative Agent   Cutter & Buck Inc.            
  By       By        

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:   Name: Title:   Title:                       Washington Mutual Bank, as
Administrative Agent, Letter of Credit Issuer and Credit Card Issuer            
          By                

--------------------------------------------------------------------------------

        Name:
Title:

--------------------------------------------------------------------------------

(2)If required.

Schedule I-2

--------------------------------------------------------------------------------




EXHIBIT E

COMMITMENTS


Lender


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

Washington Mutual Bank   $ 21,000,000.00
Bank of America, N.A.
 
$
14,000,000.00

E-1

--------------------------------------------------------------------------------




Exhibit 10.18


FOURTH AMENDED AND RESTATED REVOLVING CREDIT FACILITY NOTE
(Bank of America, N.A.)

Seattle, Washington
March 31, 2002

        For value received, CUTTER & BUCK INC. (the "Borrower") promises to pay
to the order of BANK OF AMERICA, N.A. (the "Lender") the unpaid principal amount
of all Borrowings made by the Lender to the Borrower under the Revolving
Facility pursuant to that certain Fourth Amended and Restated Loan Agreement
dated as of March 31, 2002 (as the same may be amended and modified from time to
time, the "Loan Agreement") by and among the Borrower, the Lender, the several
lenders also party thereto (the "Lenders"), WASHINGTON MUTUAL BANK, as letter of
credit issuer and as credit card issuer, and WASHINGTON MUTUAL BANK, as
administrative agent to the foregoing parties (in such capacity, the
"Administrative Agent"), on the dates and in the amounts provided in the Loan
Agreement. The Borrower promises to pay interest on the unpaid principal amount
of all Borrowings under the Revolving Facility on the dates and at the rate or
rates provided for in the Loan Agreement. Interest on any overdue principal of
and, to the extent permitted by law, overdue interest on the principal amount
hereof shall bear interest at the Default Rate, as provided for in the Loan
Agreement. All such payments of principal of and interest on any Borrowing shall
be made as provided in the Loan Agreement.

        All Borrowings and the Interest Periods and the interest rates from time
to time applicable thereto, and all payments of the principal thereof shall be
recorded by the Lender in accordance with its usual practices; provided, that
the failure of the Lender to make any such recordation shall not affect the
obligations of the Borrower hereunder or under the Loan Agreement.

        The Borrower hereby waives diligence, presentment, demand, protest and,
except for notices required to be given pursuant to the Loan Agreement, notice
of any kind whatsoever. The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

        This Note amends and restates in its entirety and, as so amended and
restated, continues the Third Amended and Restated Revolving Credit Facility
Note dated November 3, 2000, the Second Amended and Restated Revolving Credit
Facility Note dated July 28, 2000, and the Amended and Restated Revolving Credit
Facility Note dated April 28, 1999, made by the Borrower to the order of the
Lender. This Note is one of the Notes referred to in the Loan Agreement.
Capitalized terms used in this Note without definition have the meanings
assigned to them in the Loan Agreement. Reference is made to the Loan Agreement
for provisions for the optional prepayment and the repayment hereof and the
acceleration of the maturity hereof. This Note is governed by the laws of the
State of Washington.

        The Loan Agreement, among other things, amends and restates in its
entirety and, as so amended and restated, continues the Third Amended and
Restated Loan Agreement dated as of November 3, 2000 as modified by a
Modification Agreement re Third Amended and Restated Loan Agreement dated as of
July 31, 2001 (collectively, the "Prior Loan Agreement"), as well as the Second
Amended and Restated Loan Agreement dated as of July 28, 2000 (the "Second Loan
Agreement") and the Amended and Restated Loan Agreement dated as of April 28,
1999, between the Borrower, the Administrative Agent, WASHINGTON MUTUAL BANK
(then doing business as Western Bank) and BANK OF AMERICA, N.A. (formerly known
as Bank of America National Trust and Savings Association doing business as
Seafirst) (the "Original Loan Agreement"). The indebtedness of the Borrower
evidenced by this Note includes the indebtedness of the Borrower resulting from
Borrowings made by the Lender to the Borrower from time to time pursuant to the
Loan Agreement and the

1

--------------------------------------------------------------------------------


indebtedness of the Borrower resulting from loans previously made by the Lender
to the Borrower under the Prior Loan Agreement, the Second Loan Agreement or the
Original Loan Agreement.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


 
 
CUTTER & BUCK INC.


 
 
      By     

--------------------------------------------------------------------------------

    Its     

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------




Exhibit 10.18


FOURTH AMENDED AND RESTATED SECURITY AGREEMENT

        This FOURTH AMENDED AND RESTATED SECURITY AGREEMENT (the "Agreement") is
entered into as of March 31, 2002, by and between CUTTER & BUCK INC., a
Washington corporation ("Grantor"), and WASHINGTON MUTUAL BANK, a Washington
corporation ("Washington Mutual"), as administrative agent (in such capacity,
the "Administrative Agent") for the following parties (the "Creditor Parties"):
Washington Mutual, BANK OF AMERICA, N.A., a national banking association
("BofA"), and the several banks and other financial institutions from time to
time parties to the Loan Agreement (as defined below) (the "Lenders");
Washington Mutual, as issuer of letters of credit (the "Letter of Credit
Issuer") and as issuer of credit cards (the "Credit Card Issuer"). This
Agreement amends and restates in its entirety the Third Amended and Restated
Security Agreement dated as of November 3, 2000 (the "Prior Security
Agreement"), as well as the Second Amended and Restated Security Agreement dated
as of July 28, 2000 (the "Second Security Agreement") and the Amended and
Restated Security Agreement dated as of April 28, 1999 among Grantor, Washington
Mutual (then doing business as Western Bank), BofA (formerly known as Bank of
America National Trust and Savings Association doing business as Seafirst Bank),
the Letter of Credit Issuer, the Credit Card Issuer and the Administrative Agent
(the "Original Security Agreement").

RECITALS

        Concurrently with the execution and delivery of this Agreement, Grantor,
the Lenders, the Letter of Credit Issuer, the Credit Card Issuer and the
Administrative Agent are entering into the Fourth Amended and Restated Loan
Agreement dated as of March 31, 2002 (the "Loan Agreement"), which amends and
restates in its entirety the Third Amended and Restated Loan Agreement dated as
of November 3, 2000 as modified by a Modification Agreement re Third Amended and
Restated Loan Agreement dated as of July 31, 2001 (collectively, the "Prior Loan
Agreement"), as well as the Second Amended and Restated Loan Agreement dated as
of July 28, 2000 (the "Second Loan Agreement") and the Amended and Restated Loan
Agreement dated as of April 28, 1999 among the Grantor, Washington Mutual (then
doing business as Western Bank), BofA (formerly known as Bank of America
National Trust and Savings Association doing business as Seafirst Bank), the
Letter of Credit Issuer, the Credit Card Issuer and the Administrative Agent
(the "Original Loan Agreement"). The Original Loan Agreement was secured by the
Original Security Agreement.

        It is a condition precedent to the execution and delivery of the Loan
Agreement that the Prior Security Agreement, the Second Security Agreement and
the Original Security Agreement be amended and restated as provided in this
Agreement.

        Accordingly, Grantor and the Administrative Agent, acting on behalf of
the Lenders, the Letter of Credit Issuer and the Credit Card Issuer (in such
capacity, the "Secured Party"), hereby agree as follows:

AGREEMENT

        1.    Definitions.    As used in this Agreement:

        "Collateral"    means all items of the types described in Exhibit A to
this Agreement.

        "Obligations"    means any and all present and future indebtedness,
liabilities and obligations of Grantor to the Lenders, the Letter of Credit
Issuer and the Credit Card Issuer under the Loan Agreement and the other Loan
Documents, and all renewals and extensions thereof, and includes

1

--------------------------------------------------------------------------------




all such indebtedness, liabilities and obligations regardless of whether or not
they are or were (i) direct or indirect, (ii) matured or not matured or
(iii) absolute or contingent.

        Capitalized terms used in this Agreement and not otherwise defined have
the meanings given to them in the Loan Agreement.

        2.    Security for Obligations.    As collateral security for the prompt
and unconditional payment and performance of the Obligations, Grantor hereby
grants to the Secured Party a security interest in all of Grantor's right, title
and interest in and to the Collateral.

        3.    Representations and Warranties.    Grantor represents and warrants
to the Secured Party as follows:

        (a)    No violation.    The execution and delivery of this Agreement
will not violate any law or agreement governing Grantor or to which Grantor is a
party, and its articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.

        (b)    Enforceability of Collateral.    To the extent the Collateral
consists of accounts, chattel paper, or general intangibles, the Collateral is
enforceable in accordance with its terms, is genuine, and complies with
applicable laws concerning form, content and manner of preparation and
execution, and all Persons appearing to be obligated on the Collateral have
authority and capacity to contract and are in fact obligated as they appear to
be on the Collateral. At the time any account becomes subject to a security
interest in favor of the Secured Party, the account will be a good and valid
account representing an undisputed, bona fide indebtedness incurred by the
account debtor, for merchandise held subject to delivery instructions or
theretofore shipped or delivered pursuant to a contract of sale, or for services
theretofore performed by Grantor with or for the account debtor, or for advances
made to employees; and there shall be no setoffs or counterclaims against any
such account.

        (c)    Title.    Grantor represents and warrants to the Secured Party
that it holds good and marketable title to the Collateral, free and clear of all
Liens, except for the Lien of this Agreement and Permitted Liens. No financing
statement covering any of the Collateral is on file in any public office other
than those which reflect the Liens created by this Agreement and Permitted Liens
or to which the Secured Party has specifically consented. Grantor will defend
the Secured Party's rights in the Collateral against the claims and demands of
all other persons.

        (d)    Hazardous Substances.    Grantor represents and warrants that the
Collateral never has been, and never will be so long as this Agreement remains a
Lien on the Collateral, used for the generation, manufacture, storage,
transportation, treatment, disposal, release or threatened release of any
hazardous waste or substance, as those terms are defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, 42
U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments and
Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other
applicable state or Federal laws, rules, or regulations adopted pursuant to any
of the foregoing. The terms "hazardous waste" and "hazardous substance" shall
also include, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos. The representations and warranties contained
herein are based on Grantor's due diligence in investigating the Collateral for
hazardous wastes and substances. Grantor hereby (i) releases and waives any
future claims against the Secured Party for indemnity or contribution in the
event Grantor becomes liable for cleanup or other costs under any such laws, and
(ii) agrees to indemnify and hold harmless the Secured Party against any and all
claims and losses resulting from a breach of this provision of this Agreement.
This obligation to indemnify shall survive the payment of the Obligations and
the satisfaction of this Agreement.

2

--------------------------------------------------------------------------------




        (e)    State of Organization.    Grantor is a corporation organized
under the laws of the State of Washington.

        (f)    Grantor's Name.    Grantor's full legal name is exactly as shown
in the first paragraph of this Agreement. Grantor has not, during the past five
years, operated under any trade name different from its true legal name and does
not currently anticipate changing Grantor's name.

        (g)    Chief Executive Office.    The Grantor confirms that it is an
organization and has more than one place of business. The chief executive office
of Grantor is located at 2701 First Avenue, Suite 500, Seattle, Washington
98121, except the Grantor anticipates, as of the date of this Agreement, the
relocation of its chief executive office in September, 2002 to 701 N. 34th
Street, Seattle, Washington 98103. Unless the Grantor has designated otherwise
in writing, the Grantor's chief executive office is also the place where the
Grantor keeps its records concerning the Collateral.

        (h)    Location of Collateral.    All the Collateral consisting of
tangible personal property (other than display fixtures and samples held by
sales representatives) is located in the states of Washington, Oregon, New York
and Texas.

        4.    Grantor's Covenants.    

        (a)    Perfection of Security Interest.    Grantor will execute such
financing statements and take whatever other actions are requested by the
Secured Party to perfect and continue the Secured Party's security interest in
the Collateral. Grantor authorizes Secured Party to file such documents without
Grantor's signature. Any such financing statement may describe the Collateral as
"all assets", "all personal property", or may describe the Collateral more
particularly. Upon request of the Secured Party, Grantor will deliver to the
Secured Party any and all of the documents evidencing or constituting the
Collateral, and Grantor will note the Secured Party's interest upon any and all
chattel paper if not delivered to the Secured Party for possession by the
Secured Party. Where any Collateral is in the possession of a bailee, warehouse
operator or other third party, Grantor will join with Secured Party in notifying
the third party of Secured Party's security interest and obtaining an
acknowledgment from the third party that it is holding the Collateral for the
benefit of Secured Party. Grantor will cooperate to provide Secured Party with
control (as defined in the UCC) of Collateral consisting of investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper. Grantor
hereby appoints the Secured Party as its irrevocable attorney-in-fact for the
purpose of executing any documents necessary to perfect or to continue the
security interest granted in this Agreement. The Secured Party may at any time,
and without further authorization from Grantor, file a carbon, photographic or
other reproduction of any financing statement or of this Agreement for use as a
financing statement. Grantor will reimburse the Secured Party for all expenses
for the perfection and the continuation of the perfection of the Secured Party's
security interest in the Collateral. Grantor promptly will notify the Secured
Party before any change in Grantor's name including any change to the assumed
business names of Grantor. This Agreement will continue in effect even though
all or any part of the Obligations are paid in full and even though for a period
of time Grantor may not be indebted to the Secured Party.

        (b)    Location of the Collateral.    Grantor, upon request of the
Secured Party, will deliver to the Secured Party in form satisfactory to the
Secured Party a schedule of real properties and Collateral locations relating to
Grantor's operations, including without limitation the following: (i) all real
property owned or being purchased by Grantor; (ii) all real property being
rented or leased by Grantor; (iii) all storage facilities owned, rented, leased,
or being used by Grantor; and (iv) all other properties where Collateral is or
may be located. Except in the ordinary course of its business, Grantor will not
remove the Collateral from its existing locations without the prior written
consent of the Secured Party.

3

--------------------------------------------------------------------------------




        (c)    Removal of Collateral.    Grantor will keep the Collateral (other
than inventory-in-transit, inventory in the possession of contractors for
embroidery work and Collateral consisting of intangible property) at Grantor's
address shown above, at Grantor's warehouse, at Inner City Warehouse, or at such
other locations as are acceptable to the Secured Party. Except in the ordinary
course of its business, including the sales of inventory, Grantor will not
remove the Collateral from its existing locations without the prior written
consent of the Secured Party. To the extent that the Collateral consists of
vehicles, or other titled property, Grantor will not take or permit any action
which would require application for certificates of title for the vehicles
outside the State of Washington, without the prior written consent of the
Secured Party.

        (d)    Transactions Involving Collateral.    Except for inventory sold
or accounts collected in the ordinary course of Grantor's business, Grantor will
not sell, offer to sell, or otherwise transfer or dispose of the Collateral,
except (i) transfers, sales or dispositions of Collateral that is obsolete or
worn out property disposed of in the ordinary course of business and (ii) other
asset dispositions provided that such other asset dispositions do not exceed
$200,000.00 in the aggregate for any fiscal year. So long as no Event of Default
has occurred, Grantor may sell inventory, but only in the ordinary course of its
business and only to buyers who qualify as a buyer in the ordinary course of
business. A sale in the ordinary course of Grantor's business does not include a
transfer in partial or total satisfaction of a debt or any bulk sale. Except in
the ordinary course of its business, Grantor will not: (a) grant any extension
of the time of payment of any amount owing to it by any account debtor;
(b) compromise or settle the same for less than the full amount thereof;
(c) release, wholly or partially, any Person liable for the payment thereof, or
allow any credit or discount thereon. Grantor will not, without the prior
written consent of the Secured Party, pledge, mortgage, encumber or otherwise
permit the Collateral to be subject to any Lien, other than the Liens provided
for in this Agreement and Permitted Liens. This includes Liens even if junior in
right to the Liens granted under this Agreement. Unless waived by the Secured
Party, all proceeds from any disposition of the Collateral (for whatever reason)
shall be held in trust for the Secured Party and shall not be commingled with
any other funds; provided, however, this requirement shall not constitute
consent by the Secured Party to any sale or other disposition. Upon receipt
Grantor will immediately deliver any such proceeds to the Secured Party. The
proceeds of sales, leases, collections or other dispositions of the Collateral
will not be credited to the Obligations unless and until actually received in
cash by the Secured Party.

        (e)    Collateral Schedules and Locations.    As often as the Secured
Party shall require, and insofar as the Collateral consists of accounts and
general intangibles, Grantor will deliver to the Secured Party schedules of such
Collateral, containing such information as the Secured Party may require,
including without limitation names, addresses, telephone numbers and contact
persons of account debtors and agings of accounts and general intangibles.
Grantor hereby authorizes Secured Party to contact account debtors to verify
account information. Insofar as the Collateral consists of inventory, Grantor
will deliver to the Secured Party, as often as the Secured Party shall require,
such lists, descriptions, and designations of such Collateral as the Secured
Party may require to identify the nature, extent, and location of such
Collateral.

        (f)    Maintenance and Inspection of Collateral.    Grantor will
maintain all tangible Collateral in good condition and repair. Grantor will not
commit or permit damage to or destruction of the Collateral or any part of the
Collateral. The Secured Party and its designated representatives and agents
shall have the right at all reasonable times to examine, inspect, and audit the
Collateral wherever located. Grantor will immediately notify the Secured Party
of all cases involving the return, rejection, repossession, loss or damage of or
to any Collateral outside the ordinary course of business; of any request for
credit or adjustment or of any other dispute arising with respect to the
Collateral outside the ordinary course of business; and generally of all
material happenings and

4

--------------------------------------------------------------------------------




events affecting the Collateral or the value or the amount of the Collateral
outside the ordinary course of business.

        (g)    Taxes, Assessments and Liens.    Grantor will pay when due all
taxes, assessments and liens upon the Collateral, its use or operation, upon
this Agreement or upon any of the other Loan Documents. Grantor may withhold any
such payment or may elect to contest any Lien if Grantor is in good faith
conducting an appropriate proceeding to contest the obligation to pay and so
long as the Secured Party's interest in the Collateral is not jeopardized in the
Secured Party's sole opinion. If the Collateral is subjected to a Lien which is
not a Permitted Lien and which is not discharged within fifteen (15) days,
Grantor will deposit with the Secured Party cash, a sufficient corporate surety
bond or other security satisfactory to the Secured Party in an amount adequate
to provide for the discharge of the lien plus any interest, costs, attorneys'
fees or other charges that could accrue as a result of foreclosure or sale of
the Collateral. In any contest Grantor will defend itself and the Secured Party
and will satisfy any final adverse judgment before enforcement against the
Collateral. Grantor will name the Secured Party as an additional obligee under
any surety bond furnished in the contest proceedings.

        (h)    Compliance With Governmental Requirements.    Grantor will comply
promptly with all laws, ordinances, rules and regulations of all governmental
authorities, now or hereafter in effect, applicable to the ownership,
production, disposition, or use of the Collateral. Grantor may contest in good
faith any such law, ordinance or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as the Secured Party's
interest in the Collateral, in the Secured Party's opinion, is not jeopardized.

        (i)    Maintenance of Casualty Insurance.    Grantor will procure and
maintain all risks insurance, including without limitation fire, theft and
liability coverage together with such other insurance as the Secured Party may
require with respect to the Collateral, in form, amounts, coverages and basis
reasonably acceptable to the Secured Party and issued by a company or companies
reasonably acceptable to the Secured Party. Grantor, upon request of the Secured
Party, will deliver to the Secured Party from time to time the policies or
certificates of insurance in form satisfactory to the Secured Party, including
stipulations that coverages will not be canceled or diminished without at least
ten (10) days' prior written notice to the Secured Party and not including any
disclaimer of the insurer's liability for failure to give such a notice. Each
insurance policy also shall include an endorsement providing that coverage in
favor of the Secured Party will not be impaired in any way by any act, omission
or default of Grantor or any other person. In connection with all policies
covering assets in which the Secured Party holds or is offered a security
interest, Grantor will provide the Secured Party with such loss payable or other
endorsements as the Secured Party may require. If Grantor at any time fails to
obtain or maintain any insurance as required under this Agreement, the Secured
Party may (but shall not be obligated to) obtain such insurance as the Secured
Party deems appropriate, including if it so chooses "single interest insurance,"
which will cover only the Secured Party's interest in the Collateral.

        (j)    Application of Insurance Proceeds.    Grantor will promptly
notify the Secured Party of any loss or damage to the Collateral. The Secured
Party may make proof of loss if Grantor fails to do so within fifteen (15) days
of the casualty. All proceeds of any insurance on the Collateral, including
accrued proceeds thereon, shall be held by the Secured Party as part of the
Collateral. If the Secured Party consents to repair or replacement of the
damaged or destroyed Collateral, the Secured Party shall, upon satisfactory
proof of expenditure, pay or reimburse Grantor from the proceeds for the
reasonable cost of repair or restoration. If the Secured Party does not consent
to repair or replacement of the Collateral, the Secured Party shall retain a
sufficient amount of the proceeds to pay all of the Obligations, and shall pay
the balance to Grantor. Any proceeds which have not been disbursed within six
(6) months after their receipt and which Grantor has not committed to the repair
or restoration of the Collateral shall be used to prepay the Obligations.

5

--------------------------------------------------------------------------------




        (k)    Insurance Reports.    Grantor, upon request of the Secured Party,
will furnish to the Secured Party reports on each existing policy of insurance
showing such information as the Secured Party may reasonably request including
the following: (i) the name of the insurer; (ii) the risks insured; (iii) the
amount of the policy; (iv) the property insured; (v) the then current value on
the basis of which insurance has been obtained and the manner of determining
that value; and (vi) the expiration date of the policy.

        (l)    Changes to Chief Executive Office; Legal Name; Trade
Names.    Without giving the Secured Party at least thirty (30) days prior
written notice, Grantor will not change the location of its chief executive
office or change its legal name, and will not use any trade name different than
its legal name.

        5.    Expenditures by the Secured Party.    If not discharged or paid
when due, the Secured Party may (but shall not be obligated to) discharge or pay
any amounts required to be discharged or paid by Grantor under this Agreement,
including without limitation all taxes, liens, security interests, encumbrances,
and other claims, at any time levied or placed on the Collateral. The Secured
Party also may (but shall not be obligated to) pay all costs for insuring,
maintaining and preserving the Collateral. All such expenditures incurred or
paid by the Secured Party for such purposes will then bear interest at the
Floating Rate from the date incurred or paid by the Secured Party to the date of
repayment by Grantor. All such expenses shall become a part of the Obligations
and, at the Secured Party's option, will (a) be payable on demand, (b) be added
to the balance of either of the Notes and be apportioned among and be payable
with any installment payments to become due during either (i) the term of any
applicable insurance policy or (ii) the remaining term of the Notes, or (c) be
treated as a balloon payment which will be due and payable at the maturity of
such Note or Notes. This Agreement also will secure payment of these amounts.
Such right shall be in addition to all other rights and remedies to which the
Secured Party may be entitled.

        6.    Rights and Remedies of the Secured Party.    If an Event of
Default occurs under this Agreement, at any time thereafter, the Secured Party
shall have, subject to the provisions of Section 8, all the rights of a secured
party under the Washington Uniform Commercial Code. In addition and without
limitation, but subject to the provisions of Section 8, the Secured Party may
exercise any one or more of the following rights and remedies:

        (a)    Accelerate Obligations.    The Secured Party may declare the
entire Obligations, including any prepayment penalty which Grantor would be
required to pay, immediately due and payable, without notice.

        (b)    Assemble Collateral.    The Secured Party may require Grantor to
deliver to the Secured Party all or any portion of the Collateral and any and
all certificates of title and other documents relating to the Collateral. The
Secured Party may require Grantor to assemble the Collateral and make it
available to the Secured Party at a place to be designated by the Secured Party.
The Secured Party also shall have full power to enter upon the property of
Grantor to take possession of and remove the Collateral. If the Collateral
contains other goods not covered by this Agreement at the time of repossession,
Grantor agrees the Secured Party may take such other goods, provided that the
Secured Party makes reasonable efforts to return them to Grantor after
repossession.

        (c)    Sell the Collateral.    The Secured Party shall have full power
to sell, lease, transfer, or otherwise deal with the Collateral or proceeds
thereof in its own name or that of Grantor. The Secured Party may sell the
Collateral at public auction or private sale. Unless the Collateral threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Secured Party will give Grantor reasonable notice of the time after
which any private sale or any other intended disposition of the Collateral is to
be made. The requirements of reasonable notice shall be met if such notice is
given at least ten (10) days before the time of the sale or disposition. All
expenses relating to the disposition of the Collateral, including without
limitation the expenses

6

--------------------------------------------------------------------------------




of retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Obligations secured by this Agreement and shall be
payable on demand, with interest at the Floating Rate from date of expenditure
until repaid.

        (d)    Appoint Receiver.    To the extent permitted by applicable law,
the Secured Party shall have the following rights and remedies regarding the
appointment of a receiver: (i) the Secured Party may have a receiver appointed
as a matter of right, (ii) the receiver may be an employee of the Secured Party
and may serve without bond, and (iii) all fees of the receiver and his or her
attorney shall become part of the Obligations secured by this Agreement and
shall be payable on demand, with interest at the Floating Rate from the date of
expenditure until repaid.

        (e)    Collect Revenues, Apply Accounts.    The Secured Party, either
itself or through a receiver, may collect the payments, rents, income, and
revenues from the Collateral. The Secured Party may at any time in its
discretion transfer any Collateral into its own name or that of its nominee and
receive the payments, rents, income, and revenues therefrom and hold the same as
security for the Obligations or apply it to payment of the Obligations in such
order of preference as the Secured Party may determine. Insofar as the
Collateral consists of accounts, general intangibles, insurance policies,
instruments, chattel paper, choses in action, or similar property, the Secured
Party may demand, collect, receipt for, settle, compromise, adjust, sue for,
foreclose, or realize on the Collateral as the Secured Party may determine,
whether or not such Collateral is then due. For these purposes, the Secured
Party may, on behalf of and in the name of Grantor, receive, open and dispose of
mail addressed to Grantor; change any address to which mail and payments are to
be sent; and endorse notes, checks, drafts, money orders, documents of title,
instruments and items pertaining to payment, shipment, or storage of any
Collateral. To facilitate collection, the Secured Party may notify account
debtors and obligors on any Collateral to make payments directly to the Secured
Party.

        (f)    Obtain Deficiency.    To the extent permitted by applicable law,
if the Secured Party chooses to sell any or all of the Collateral, the Secured
Party may obtain a judgment against Grantor for any deficiency remaining on the
Obligations after application of all amounts received from the exercise of the
rights provided in this Agreement. Grantor shall be liable for a deficiency even
if the transaction described in this paragraph is a sale of accounts or chattel
paper.

        (g)    License.    Grantor hereby irrevocably grants to Secured Party a
license or other right to use, after the occurrence and during the continuance
of an Event of Default, without charge, all Grantor's labels, patents,
copyrights, trade secrets, trade names, trademarks, service marks, customer
lists, licenses, franchise agreements, advertising matter and other property of
a similar nature, in completing production of, advertising for sale and selling,
leasing, licensing or otherwise disposing of any and all Collateral.

        (h)    Other Rights and Remedies.    The Secured Party shall have all
the rights and remedies of a secured creditor under the provisions of the
Uniform Commercial Code, as may be amended from time to time. In addition, the
Secured Party shall have and may exercise any or all other rights and remedies
it may have available at law, in equity, or otherwise.

        7.    Grantor's Right to Possession and to Collect Accounts.    Until an
Event of Default has occurred and except as otherwise provided below with
respect to accounts, Grantor may have possession of the tangible personal
property and beneficial use of all the Collateral and may use it in any lawful
manner not inconsistent with this Agreement or the other Loan Documents,
provided that Grantor's right to possession and beneficial use shall not apply
to any Collateral where possession of the Collateral by the Secured Party is
required by law to perfect the Secured Party's security interest in such
Collateral. Until an Event of Default has occurred and until otherwise notified
by the Secured Party, Grantor may collect any of the Collateral consisting of
accounts. At any time while an Event of Default exists, subject to the
provisions of Section 8, the Secured Party may exercise its rights to collect
the accounts

7

--------------------------------------------------------------------------------

and to notify account debtors to make payments directly to the Secured Party for
application to the Obligations. If the Secured Party at any time has possession
of any Collateral, whether before or after an Event of Default, the Secured
Party shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral if the Secured Party takes such action for that
purpose as Grantor shall request or as the Secured Party, in the Secured Party's
sole discretion, shall deem appropriate under the circumstances, but failure to
honor any request by Grantor shall not of itself be deemed to be a failure to
exercise reasonable care. The Secured Party shall not be required to take any
steps necessary to preserve any rights in the Collateral against prior parties,
nor to protect, preserve or maintain any security interest given to secure the
Obligations.

        8.    Cumulative Remedies.    All of the Secured Party's rights and
remedies, whether evidenced by this Agreement or the other Loan Documents or by
any other writing, shall be cumulative and may be exercised singularly or
concurrently. Election by the Secured Party to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect the Secured Party's right to
declare a default and to exercise its remedies.

        9.    Retention.    Under no circumstances shall the Secured Party be
deemed to have elected to retain possession of all or any part of the Collateral
in satisfaction of the Obligations unless the Secured Party has given Grantor
written notice of a proposal to do so pursuant to Revised Code of Washington
62A.9-505(2), regardless of the length of time the Collateral remains in the
Secured Party's possession after an Event of Default. Under no circumstances
shall the Secured Party have any liability as a result of a decline in the
market value of the Collateral while the Secured Party holds it.

        10.    Revival of Security Interest.    To the extent Grantor makes a
payment to the Secured Party or the Secured Party receives any payment of
proceeds of Collateral, which is later invalidated, declared to be a fraudulent
transfer or preference, set aside or required to be repaid under any bankruptcy
law, other law or equitable principle, the Secured Party's interest in the
Collateral shall be revived and continue as if the payment or proceeds had never
been received by the Secured Party.

        11.    Miscellaneous.    

        (a)    Amendment.    This Agreement and the other written documents,
instruments and agreements entered into in connection with the Loan and the
Obligations contain the complete and final expression of the entire agreement of
the parties. No provision of this Agreement may be amended, modified, waived or
supplemented, except by a writing signed by the party sought to be charged with
the amendment, modification, waiver or supplementation. No waiver by the Secured
Party of any Default or Event of Default shall be a waiver of any other Default
or Event of Default.

        (b)    Effectiveness.    This Agreement shall remain in full force and
effect until (i) all of the Obligations shall have been indefeasibly paid in
full in cash; (ii) the Secured Party shall have no further obligation to advance
funds, or provide other financial accommodations, to or for the benefit of
Grantor; and (iii) this Agreement shall have been terminated in writing by the
Secured Party. This is a continuing security agreement and will continue in
effect even though Grantor may, for a period of time, pay the Obligations in
full and not be indebted to the Secured Party.

        (c)    Legal Expenses.    In the event of any default under this
Agreement or any of the Obligations, or in the event that any dispute arises
relating to the interpretation, enforcement or performance of any of the
foregoing, the Secured Party shall be entitled to collect from Grantor on demand
all fees and expenses incurred in connection therewith, including but not
limited to fees of attorneys, accountants, appraisers, environmental inspectors,
consultants, expert witnesses, arbitrators, mediators and court reporters,
subject, in circumstances other than a bankruptcy or insolvency proceeding, to
applicable law providing that the prevailing party is entitled to be awarded its
reasonable costs and attorneys' fees. Without limiting the generality of the
foregoing,

8

--------------------------------------------------------------------------------




Grantor shall pay all such costs and expenses incurred in connection with:
(i) arbitration or other alternative dispute resolution proceedings, trial court
actions and appeals; (ii) bankruptcy or other insolvency proceedings of Grantor
or other party liable for any of the Obligations or any party having any
interest in any Collateral; (iii) judicial or nonjudicial foreclosure on any
Collateral; (iv) post-judgment collection proceedings; (v) all claims,
counterclaims, cross-claims and defenses asserted in any of the foregoing
whether or not they arise out of or are related to this Agreement; (vi) all
preparation for any of the foregoing; and (vii) all settlement negotiations with
respect to any of the foregoing.

        (d)    Administrative Agent's Allocation of Proceeds.    In the event of
any default under this Agreement or any of the Obligations, and in the event
that Administrative Agent as Secured Party takes any action to collect from
Grantor or to realize on Collateral, Secured Party will allocate any proceeds of
such efforts as follows. First, the proceeds will be applied to any expenses
incurred with respect its role as the Administrative Agent. Next, the proceeds
will be applied to any unpaid fees owing to the Administrative Agent or any of
the Creditor Parties. Next, the proceeds will be apportioned among the Creditor
Parties in proportion to the relative amounts owed to each of them; and if the
proceeds are insufficient to cover all such amounts owing, the proceeds will be
allocated pro rata among the Creditor Parties.

        (e)    Notices.    Any notice under this Agreement shall be in writing
and shall be given as provided in the Loan Agreement.

        (f)    Governing Law.    This Agreement shall be governed by, and
construed in accordance with the laws of the State of Washington without giving
effect to their principles or provisions regarding conflicts of laws or choice
of law, except to the extent that the Uniform Commercial Code as enacted in the
State of Washington provides that the validity or perfection of any security
interests in, or remedies in respect of, any particular Collateral are governed
by the laws of a jurisdiction other than the State of Washington (the "Governing
Laws"). Except as otherwise provided in this Agreement or any of the other Loan
Documents and unless inconsistent with any provision of the Governing Laws that
cannot be waived, the Uniform Customs and Practice for Documentary Credits of
the International Chamber of Commerce ("UCP") as in effect from time to time are
fully incorporated herein and shall apply to all Letters of Credit issued under
the Loan Agreement.

        (g)    Counterparts.    This Agreement may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same instrument.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF the parties have duly executed and delivered this
Agreement as of the date first written above.

GRANTOR:   CUTTER & BUCK INC.                     By:        

--------------------------------------------------------------------------------

        Its:        

--------------------------------------------------------------------------------

                THE SECURED PARTY:   WASHINGTON MUTUAL BANK, as agent for itself
and others named in this Agreement                     By:        

--------------------------------------------------------------------------------

        Its:        

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------




Exhibit 10.18



FOURTH AMENDED AND RESTATED REVOLVING CREDIT FACILITY NOTE
(Washington Mutual Bank)


        Seattle, Washington
March 31, 2002

        For value received, CUTTER & BUCK INC. (the "Borrower") promises to pay
to the order of WASHINGTON MUTUAL BANK (the "Lender") the unpaid principal
amount of all Borrowings made by the Lender to the Borrower under the Revolving
Facility pursuant to that certain Fourth Amended and Restated Loan Agreement
dated as of March 31, 2002 (as the same may be amended and modified from time to
time, the "Loan Agreement") by and among the Borrower, the Lender, the several
lenders also party thereto (the "Lenders"), WASHINGTON MUTUAL BANK, as letter of
credit issuer and as credit card issuer, and WASHINGTON MUTUAL BANK, as
administrative agent to the foregoing parties (in such capacity, the
"Administrative Agent"), on the dates and in the amounts provided in the Loan
Agreement. The Borrower promises to pay interest on the unpaid principal amount
of all Borrowings under the Revolving Facility on the dates and at the rate or
rates provided for in the Loan Agreement. Interest on any overdue principal of
and, to the extent permitted by law, overdue interest on the principal amount
hereof shall bear interest at the Default Rate, as provided for in the Loan
Agreement. All such payments of principal of and interest on any Borrowing shall
be made as provided in the Loan Agreement.

        All Borrowings and the Interest Periods and the interest rates from time
to time applicable thereto, and all payments of the principal thereof shall be
recorded by the Lender in accordance with its usual practices; provided, that
the failure of the Lender to make any such recordation shall not affect the
obligations of the Borrower hereunder or under the Loan Agreement.

        The Borrower hereby waives diligence, presentment, demand, protest and,
except for notices required to be given pursuant to the Loan Agreement, notice
of any kind whatsoever. The non-exercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

        This Note amends and restates in its entirety and, as so amended and
restated, continues the Third Amended and Restated Revolving Credit Facility
Note dated November 3, 2000, the Second Amended and Restated Revolving Credit
Facility Note dated July 28, 2000, and the Amended and Restated Revolving Credit
Facility Note dated April 28, 1999, made by the Borrower to the order of the
Lender. This Note is one of the Notes referred to in the Loan Agreement.
Capitalized terms used in this Note without definition have the meanings
assigned to them in the Loan Agreement. Reference is made to the Loan Agreement
for provisions for the optional prepayment and the repayment hereof and the
acceleration of the maturity hereof. This Note is governed by the laws of the
State of Washington.

        The Loan Agreement, among other things, amends and restates in its
entirety and, as so amended and restated, continues the Third Amended and
Restated Loan Agreement dated as of November 3, 2000 as modified by a
Modification Agreement re Third Amended and Restated Loan Agreement dated as of
July 31, 2001 (collectively, the "Prior Loan Agreement"), as well as the Second
Amended and Restated Loan Agreement dated as of July 28, 2000 (the "Second Loan
Agreement") and the Amended and Restated Loan Agreement dated as of April 28,
1999, between the Borrower, the Administrative Agent, WASHINGTON MUTUAL BANK
(then doing business as Western Bank) and BANK OF AMERICA, N.A. (formerly known
as Bank of America National Trust and Savings Association doing business as
Seafirst) (the "Original Loan Agreement"). The indebtedness of the Borrower
evidenced by this Note includes the indebtedness of the Borrower resulting from
Borrowings made by the Lender to the Borrower from time to time pursuant to the
Loan Agreement and the

1

--------------------------------------------------------------------------------


indebtedness of the Borrower resulting from loans previously made by the Lender
to the Borrower under the Prior Loan Agreement, the Second Loan Agreement or the
Original Loan Agreement.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

    CUTTER & BUCK INC.                         By            

--------------------------------------------------------------------------------

    Its            

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.21



EXHIBIT A
Schedule 1 to Borrowing Base Report Classics Inventory—See attached data
Schedule 2 to Borrowing Base Report Current Season Fashion Inventory—See
attached data
EXHIBIT C NOTICE OF BORROWING
EXHIBIT D FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT E COMMITMENTS

Exhibit 10.18



Exhibit 10.18



Exhibit 10.18



FOURTH AMENDED AND RESTATED REVOLVING CREDIT FACILITY NOTE (Washington Mutual
Bank)
